Exhibit 10.1

 

[g203401ks01i001.jpg]

 

STANDARD MULTI-TENANT OFFICE LEASE - GROSS

AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

1.             Basic Provisions (“Basic Provisions”).

 

1.1           Parties: This Lease (“Lease”), dated for reference purposes only
September 24, 2015 is made by and between MONROVIA TECHNOLOGY CAMPUS LLC
(“Lessor”) and AEROVIRONMENT, INC. (“Lessee”), (collectively the “Parties”, or
individually a “Party”).

 

1.2(a)      Premises: That certain portion of the Project (as defined below),
known as Suite Numbers(s) 2— 2nd floor(s), consisting of approximately 35,559
rentable square feet and approximately 30,657 useable square feet (“Premises”).
The Premises are located at: 800 Royal Oaks Drive, in the City of Monrovia,
County of Los Angeles, State of California, with zip code 91016. In addition to
Lessee’s rights to use and occupy the Premises as hereinafter specified, Lessee
shall have non-exclusive rights to the Common Areas (as defined in Paragraph 2.7
below) as hereinafter specified, but shall not have any rights to the roof, the
exterior walls, the area above the dropped ceilings, or the utility raceways of
the building containing the Premises (“Building”) or to any other buildings in
the Project. The Premises, the Building, the Common Areas, the land upon which
they are located, along with all other buildings and improvements thereon, are
herein collectively referred to as the “Project.” The Project consists of
approximately 164,708 rentable square feet. (See also Paragraph 2) The exact
rentable and usable square footage shall be measured and verified by Lessee’s
space planner in accordance with the Lessor’s method of floor measurement and
shall be subject to verification by Lessor, Lessee, and Lessee’s architect.

 

1.2(b)     Parking: N/A unreserved and 142 reserved vehicle parking spaces at a
monthly cost of $0.00 per unreserved space and $0.00 per reserved space. (See
Paragraph 2.6) See Paragraph 54.

 

1.3          Term: Eight (8) years and Five (5) months and seventeen (17) days
(“Original Term”) commencing January 15, 2016 (“Commencement Date”) and ending
June 30, 2024 (“Expiration Date”). (See also Paragraph 3) Subject to Lessor
receiving an approved Space Plan with chosen finishes, no later than October 20,
2015, if the Premises are not available for occupancy by Lessee on that day,
Lessor shall pay Lessee’s base rent and Operating Exepsnes at 1725 Peck Road,
Monrovia, California until such time as Lessee is able to take full occupancy of
the Premises subject to Punch List items.

 

1.4          Early Possession: If the Premises are available Lessee may have
non-exclusive-possession of the Premises-commencing             (“Early
Possession Date”). (See also Paragraphs 3.2 and 3.3)

 

1.5          Base Rent: $83,564.00 per month (“Base Rent)”, payable on the First
day of each month commencing July 1, 2016. (See also Paragraph 4)

 

x     If this box is checked, there are provisions in this Lease for the Base
Rent to be adjusted. See Paragraph 50

 

1.6          Lessee’s Share of Operating Expense Increase: Twenty-One and Six
Tenths percent (21.6%) (“Lessee’s Share”). In the event that that size of the
Premises and/or the Project are modified during the term of this Lease, Lessor
shall recalculate Lessee’s Share to reflect such modification. Lessee shall not
be liable to pay any Operating Expenses, aside from excess electrical, until
twelve (12) months have expired from Lessee’s occupancy of the Premises.

 

1.7          Base Rent and Other Monies Paid Upon Execution:

 

(a)          Base Rent: $83,564.00 for the period July 1-31, 2016

 

(b)          Security Deposit: $0.00 (“Security Deposit”). (See also Paragraph
5)

 

(c)           Parking: $0.00 for the period N/A .

 

(d)          Other: $0.00 for N/A.

 

(e)           Total Due Upon Execution of this Lease: $83,564.00.

 

1.8          Agreed Use: Office. (See also Paragraph 6)

 

1.9         Base Year; Insuring Party. The Base Year is 2016. Lessor is the
“Insuring Party”. (See also Paragraphs 4.2 and 8)

 

1.10       Real Estate Brokers: (See also Paragraph 15 and 25)

 

(a) Representation: The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):

 

x Colliers International represents Lessor exclusively (“Lessor’s Broker”);

x Newmark of Southern California, Inc. dba Newmark Grubb Knight Frank
(“Newmark”) represents Lessee exclusively (“Lessee’s Broker”); or

 

o                                  represents both Lessor and Lessee (“Dual
Agency”).

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

FORM

OFG-12-9/13E

 

 

1

--------------------------------------------------------------------------------


 

(b)  Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Brokers for the brokerage services rendered by
the Brokers the fee agreed to in the attached separate written agreement or if
no such agreement is attached, the sum of or    % of the total Base Rent payable
for the Original Term, the sum of      or       of the total Base Rent payable
during any period of time that the Lessee occupies the Premises subsequent to
the Original Term, and/or the sum of       or       % of the purchase price in
the event that the Lessee or anyone affiliated with Lessee acquires from Less or
any rights in the Premises.

 

1.11        Guarantor. The obligations of the Lessee under this Lease shall be
guaranteed by         (“Guarantor”). (See also Paragraph 37)

 

1.12                           Business Hours for the Building: 6:00 a.m. to
7:00 p.m., Mondays through Fridays (except Building Holidays) and 9:00 a.m. to
2:00 p.m. on Saturdays (except Building Holidays). “Building Holidays” shall
mean the dates of observation of New Year’s Day, President’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and N/A.

 

Lessee shall have use of the Premises and its operating systems 24/7.

 

1.13                           Lessor Supplied Services. Notwithstanding the
provisions of Paragraph 11.1, Lessor is NOT obligated to provide the following
within the Premises:

 

o  Janitorial services

 

o  Electricity

 

o  Other (specify):

 

1.14                           Attachments. Attached hereto are the following,
all of which constitute a part of this Lease:

 

x  an Addendum consisting of Paragraphs 50 through 58;

 

x  a plot plan depicting the Premises;

 

x  a current set of the Rules and Regulations;

 

x  a Work Letter;

 

x  a Janitorial schedule;

 

o  other (specify):
                                                                                                                                                             .

 

2.                                          Premises.

 

2.1                                 Letting. Lessor hereby leases to Lessee, and
Lessee hereby leases from Lessor, the Premises, for the term, at the rental, and
upon all of the terms, covenants and conditions set forth in this Lease. While
the approximate square footage of the Premises may have been used in the
marketing of the Premises for purposes of comparison, the Base Rent stated
herein is NOT tied to square footage and is not subject to adjustment should the
actual size be determined to be different.  Note: Lessee is advised to verify
the actual size prior to executing this Lease.

 

2.2                                 Condition. Lessor shall deliver the Premises
to Lessee in a clean condition on the Commencement Date or the Early Possession
Date, whichever first occurs (“Start Date”), and warrants that the existing
electrical, plumbing, fire sprinkler, lighting, heating, ventilating and air
conditioning systems (“HVAC”), and all other items which the Lessor is obligated
to construct pursuant to the Work Letter attached hereto, If any, other than
those constructed by Lessee, shall be in good operating condition on said date,
that the structural elements of the roof, bearing walls and foundation of the
Unit shall be free of material defects, and that the Premises do not contain
hazardous levels of any mold or fungi defined as toxic under applicable state or
federal law. Lessor also warrants, that unless otherwise specified in writing,
Lessor is unaware of (i) any recorded Notices of Default affecting the Premise;
(ii) any delinquent amounts due under any loan secured by the Premises; and
(iii) any bankruptcy proceeding affecting the Premises.

 

2.3                                 Compliance. Lessor warrants that to the best
of its knowledge the improvements on the Premises and the Common Areas comply
with the building codes applicable laws, covenants or restrictions of record,
regulations, and ordinances (“Applicable Requirements”) that were in effect at
the time that each improvement, or portion thereof, was constructed. Said
warranty does not apply to the use to which Lessee will put the Premises,
modifications which may be required by the Americans with Disabilities Act or
any similar laws as a result of Lessee’s use (see Paragraph 49), or to any
Alterations or Utility Installations (as defined in Paragraph 7.3(a)) made or to
be made by Lessee. NOTE: Lessee is responsible for determining whether or not
the zoning and other Applicable Requirements are appropriate for Lessee’s
intended use, and acknowledges that past uses of the Premises may no longer be
allowed. If the Premises do not comply with said warranty, Lessor shall, except
as otherwise provided, promptly after receipt of written notice from Lessee
setting forth with specificity the nature and extent of such non-compliance,
rectify the same. If the Applicable Requirements are hereafter changed so as to
require during the term of this Lease the construction of an addition to or an
alteration of the Premises, the remediation of any Hazardous Substance, or the
reinforcement or other physical modification of the Premises (“Capital
Expenditure”), Lessor and Lessee shall allocate the cost of such work as
follows:

 

(a)  Subject to Paragraph 2.3(c) below, if such Capital Expenditures are
required as a result of the specific and unique use of the Premises by Lessee as
compared with uses by tenants in general, Lessee shall be fully responsible for
the cost thereof, provided, however that if such Capital Expenditure is required
during the last 2 years of this Lease and the cost thereof exceeds 6 months’
Base Rent, Lessee may instead terminate this Lease unless Lessor notifies
Lessee, in writing, within 10 days after receipt of Lessee’s termination notice
that Lessor has elected to pay the difference between the actual cost thereof
and the amount equal to 6 months’ Base Rent. If Lessee elects termination,
Lessee shall immediately cease the use of the Premises which requires such
Capital Expenditure and deliver to Lessor written notice specifying a
termination date at least 90 days thereafter. Such termination date shall,
however, in no event be earlier than the last day that Lessee could legally
utilize the Premises without commencing such Capital Expenditure.

 

                               (b)  If such Capital Expenditure is not the
result of the specific and unique use of the Premises by Lessee (such as,
governmentally mandated seismic modifications), then Lessor shall pay for such
Capital Expenditure and Lessee shall only be obligated to pay, each month during
the remainder of the term of this Lease or any extension thereof, on the date
that on which the Base Rent is due, an amount equal to 1/144th of the portion of
such costs reasonably attributable to the Premises. Lessee shall pay Interest on
the balance but may prepay its obligation at any time. If, however, such Capital
Expenditure is required during the last 2 years of this Lease or if Lessor
reasonably determines that it is not economically feasible to pay its share
thereof, Lessor shall have the option to terminate this Lease upon 90 days prior
written notice to Lessee unless Lessee notifies Lessor, in writing, within 10
days after receipt of Lessor’s termination notice that Lessee will pay for such
Capital Expenditure. If Lessor does not elect to terminate, and fails to tender
its share of any such Capital Expenditure, Lessee may advance such funds and
deduct same, with Interest, from Rent until Lessor’s share of such costs have
been fully paid. If Lessee is unable to finance Lessor’s share, or if the
balance of the Rent due and payable for the remainder of this Lease is not
sufficient to fully reimburse Lessee on an offset basis, Lessee shall have the
right to terminate this Lease upon 30 days written notice to Lessor.

 

(c)  Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to nonvoluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event, Lessee shall either:
(i) immediately cease such changed use or intensity of use and/or take such
other steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or (ii) complete such Capital Expenditure at its own expense.
Lessee shall not have any right to terminate this Lease.

 

2.4                             Acknowledgements. Lessee acknowledges that:
(a) It has been given an opportunity to inspect and measure the Premises,
(b) Lessee has been advised by Lessor and/or Brokers to satisfy itself with
respect to the size and condition of the Premises (including but not limited to
the electrical, HVAC and fire sprinkler systems, security, environmental
aspects, and compliance with Applicable Requirements), and their suitability for
Lessee’s intended use, (c) Lessee has made such investigation as it deems
necessary with reference to such matters and assumes all responsibility therefor
as the same relate to its occupancy of the Premises, (d) it is not relying on
any representation as to the size of the Premises made by Brokers or Lessor,
(e) the square footage of the Premises was not material to Lessee’s decision to
lease the Premises and pay the Rent stated herein, and (f) neither Lessor,
Lessor’s agents, nor Brokers have made any oral or written representations or
warranties with respect to said matters other than as set forth in this Lease.
In addition, Lessor acknowledges that (i) Brokers have made no representations,
promises or warranties concerning Lessee’s ability to honor the Lease or
suitability to occupy the Premises, and (ii) it is Lessor’s sole responsibility
to investigate the financial capability and/or suitability of all proposed
tenants.

 

2.5                             Lessee as Prior Owner/Occupant. The warranties
made by Lessor in Paragraph 2 shall be of no force or effect if immediately
prior to the Start Date, Lessee was the owner or occupant of the Premises.  In
such event, Lessee shall be responsible for any necessary corrective

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

2

--------------------------------------------------------------------------------


 

work.

 

2.6                                Vehicle Parking. So long as Lessee is not in
default, and subject to the Rules and Regulations attached hereto, and as
established by Lessor from time to time. Lessee shall be entitled to rent and
use the number of parking spaces specified in Paragraph 1.2(b) at the rental
rate applicable from time to time for monthly parking as set by Lessor and/or
its licensee, no cost during the term of the Lease and renewal option periods.
The location of Aerovirnoment’s parking spaces to be discussed and mutually
agreed upon.

 

(a)   If Lessee, its employees, and/or agents commits, permits or allows any of
the prohibited activities described in the Lease or the rules then in effect,
then Lessor shall have the right, with out prior notice left on vehicle, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor. Lessee, its employees, and/or agents
shall be responsible for any and all expenses incurred by towing company.

 

(b)   The monthly rent per parking space specified in Paragraph 1.2(b) is
subject to change upon 30 days prior written notice to Lessee. The rent for the
parking is payable one month in advance prior to the first day of each calendar
month.

 

2.7                                Common Areas - Definition. The term “Common
Areas” is defined as all areas and facilities outside the Premises and within
the exterior boundary line of the Project and interior utility raceways and
installations within the Premises that are provided and designated by the Lessor
from time to time for the general nonexclusive use of Lessor, Lessee and other
tenants of the Project and their respective employees, suppliers, shippers,
customers, contractors and invitees, including, but not limited to, common
entrances, lobbies, corridors, stairwells, public restrooms, elevators, parking
areas, loading and unloading areas, trash areas, roadways, walkways, driveways
and landscaped areas.

 

2.8                                Common Areas - Lessee’s Rights. Lessor grants
to Lessee, for the benefit of Lessee and its employees, suppliers, shippers,
contractors, customers and invitees, during the term of this Lease, the
nonexclusive right to use, in common with others entitled to such use, the
Common Areas as they exist from time to time, subject to any rights, powers, and
privileges reserved by Lessor under the terms hereof or under the terms of any
rules and regulations or restrictions governing the use of the Project. Under no
circumstances shall the right herein granted to use the Common Areas be deemed
to include the right to store any property, temporarily or permanently, in the
Common Areas. Any such storage shall be permitted only by the prior written
consent of Lessor or Lessor’s designated agent, which consent may be revoked at
any time. In the event that any unauthorized storage shall occur then Lessor
shall have the right, without notice, in addition to such other rights and
remedies that it may have, to remove the property and charge the cost to Lessee,
which cost shall be immediately payable upon demand by Lessor.

 

2.9                                Common Areas - Rules and Regulations. Lessor
or such other person(s) as Lessor may appoint shall have the exclusive control
and management of the Common Areas and shall have the right, from time to time,
to adopt, modify, amend and enforce reasonable rules and regulations (“Rules and
Regulations”) for the management, safety, care, and cleanliness of the grounds,
the parking and unloading of vehicles and the preservation of good order, as
well as for the convenience of other occupants or tenants of the Building and
the Project and their invitees. The Lessee agrees to abide by and conform to all
such Rules and Regulations, and shall use its best efforts to cause its
employees, suppliers, shippers, customers, contractors and invitees to so abide
and conform. Lessor shall not be responsible to Lessee for the noncompliance
with said Rules and Regulations by other tenants of the Project

 

2.10                         Common Areas - Changes. Lessor shall have the
right, in Lessor’s sole discretion, from time to time:

 

(a)                               To make changes to the Common Areas,
including, without limitation, changes in the location, size, shape and number
of the lobbies, windows, stairways, air shafts, elevators, escalators,
restrooms, driveways, entrances, parking spaces, parking areas, loading and
unloading areas, ingress, egress, direction of traffic, landscaped areas,
walkways and utility raceways;

 

(b)                               To close temporarily any of the Common Areas
for maintenance purposes so long as reasonable access to the Premises remains
available;

 

(c)                                To designate other land outside the
boundaries of the Project to be a part of the Common Areas;

 

(d)                               To add additional buildings and improvements
to the Common Areas;

 

(e)                                To use the Common Areas while engaged in
making additional improvements, repairs or alterations to the Project, or any
portion thereof; and

 

(f)                                 To do and perform such other acts and make
such other changes in, to or with respect to the Common Areas and Project as
Lessor may, in the exercise of sound business judgment, deem to be appropriate.

 

3.                                       Term.

 

3.1                              Term. The Commencement Date, Expiration Date
and Original Term of this Lease are as specified in Paragraph 1.3.

 

3.2                              Early Possession. Any provision herein granting
Lessee Early Possession of the Premises Is subject to and conditioned upon the
Premises being available for such possession prior to the Commencement Date. Any
grant of Early Possession only conveys a non-exclusive right to occupy the
Premises. If Lessee totally or partially occupies the Premises prior to the
Commencement Date, the obligation to pay Base Rent shall be abated for the
period of such Early Possession. All other terms of this Lease (including but
not limited to the obligations to pay Lessee’s Share of the Operating Expense
Increase) shall be in effect during such period. Any such Early Possession shall
not affect the Expiration Date.

 

                3.3                               Delay In Possession. Lessor
agrees to use its best commercially reasonable efforts to deliver possession of
the Premises to Lessee by the Commencement Date. If, despite said efforts,
Lessor is unable to deliver possession by such date, Lessor shall not be subject
to any liability therefor, nor shall such failure affect the validity of this
Lease or change the Expiration Date. Lessee shall not, however, be obligated to
pay Rent or perform its other obligations until Lessor delivers possession of
the Premises and any period of rent abatement that Lessee would otherwise have
enjoyed shall run from the date of delivery of possession and continue for a
period equal to what Lessee would otherwise have enjoyed under the terms hereof,
but minus any days of delay caused by the acts or omissions of Lessee. If
possession is not delivered within 60 days after the Commencement Date, as the
same may be extended under the terms of any Work Letter executed by Parties,
Lessee may, at its option, by notice in writing within 10 days after the end of
such 60 day period, cancel this Lease, in which event the Parties shall be
discharged from all obligations hereunder. If such written notice is not
received by Lessor within said 10 day period, Lessee’s right to cancel shall
terminate. If possession of the Premises is not delivered within 120 days after
the Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing.

 

3.4                              Lessee Compliance. Lessor shall not be required
to deliver possession of the Premises to Lessee until Lessee complies with its
obligation to provide evidence of insurance (Paragraph 8.5). Pending delivery of
such evidence, Lessee shall be required to perform all of its obligations under
this Lease from and after the Start Date, including the payment of Rent,
notwithstanding Lessor’s election to withhold possession pending receipt of such
evidence of insurance. Further, if Lessee is required to perform any other
conditions prior to or concurrent with the Start Date, the Start Date shall
occur but Lessor may elect to withhold possession until such conditions are
satisfied.

 

4.                                     Rent.

 

4.1.                               Rent Defined.  All monetary obligations of
Lessee to Lessor under the terms of this Lease (except for the Security Deposit)
are deemed to be rent (“Rent”).

 

4.2                             Operating Expense Increase. Lessee shall pay to
Lessor during the term hereof, in addition to the Base Rent, Lessee’s Share of
the amount by which all Operating Expenses for each Comparison Year exceeds the
amount of all Operating Expenses for the Base Year, such excess being
hereinafter referred to as the “Operating Expense Increase”, in accordance with
the following provisions:

 

(a)                            “Base Year” is as specified in Paragraph 1.9.

 

(b)                            “Comparison Year” is defined as each calendar
year during the term of this Lease subsequent to the Base Year; provided,
however, Lessee shall have no obligation to pay a share of the Operating Expense
Increase applicable to the first 12 months of the Lease Term (other than such as
are mandated by a governmental authority, as to which government mandated
expenses Lessee shall pay Lessee’s Share, notwithstanding they occur during the
first twelve (12) months). Lessee’s Share of the Operating Expense Increase for
the first and last Comparison Years of the Lease Term shall be prorated
according to that portion of such Comparison Year as to which Lessee is
responsible for a share of such increase.

 

(c)                             The following costs relating to the ownership
and operation of the Project, calculated as if the Project was at least 95%
occupied, are defined as “Operating Expenses”:

 

(i)                                    Costs relating to the operation, repair,
and maintenance in neat, clean, safe, good order and condition, but not the
replacement (see subparagraph (g)), of the following:

 

(aa)                           The Common Areas, including their surfaces,
coverings, decorative items, carpets, drapes and window coverings, and including
parking areas, loading and unloading areas, trash areas, roadways, sidewalks,
walkways, stairways, parkways, driveways, landscaped areas, striping, bumpers,
irrigation systems. Common Area lighting facilities, building exteriors and
roofs, fences and gates;

 

(bb)                           All heating, air conditioning, plumbing,
electrical systems, life safety equipment, communication

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

3

--------------------------------------------------------------------------------


 

systems and other equipment used in common by, or for the benefit of, tenants or
occupants of the Project, including elevators and escalators, tenant
directories, fire detection systems including sprinkler system maintenance and
repair.

 

(cc)                                  All other areas and improvements that are
within the exterior boundaries of the Project but outside of the Premises and/or
any other space occupied by a tenant.

 

(ii)                                     The cost of trash disposal, janitorial
and security services, pest control services, and the costs of any environmental
Inspections;

 

(iii)                                  The cost of any other service to be
provided by Lessor that is elsewhere in this Lease stated to be an “Operating
Expense”;

 

(iv)                                 The cost of the premiums for the insurance
policies maintained by Lessor pursuant to paragraph 8 and any deductible portion
of an insured loss concerning the Building or the Common Areas;

 

(v)                                    The amount of the Real Property Taxes
payable by Lessor pursuant to paragraph 10;

 

(vi)                                 The cost of water, sewer, gas, electricity,
and other publicly mandated services not separately metered;

 

(vii)                              Labor, salaries, and applicable fringe
benefits and costs, materials, supplies and tools, used in maintaining and/or
cleaning the Project and accounting and management fees attributable to the
operation of the Project;

 

(viii)                           The cost of any capital improvement to the
Building or the Project not covered under the provisions of Paragraph 2.3
provided; however, that Lessor shall allocate the cost of any such capital
improvement over a 12 year period and Lessee shall not be required to pay more
than Lessee’s Share of 1/144th of the cost of such Capital Expenditure in any
given month;

 

(ix)                                 The cost to replace equipment or
improvements that have a useful life for accounting purposes of 5 years or less.

 

(x)                                    Reserves set aside for maintenance,
repair and/or replacement of Common Area Improvements and equipment.

 

(d)                                   Any item of Operating Expense that is
specifically attributable to the Premises, the Building or to any other building
in the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such Premises, Building, or other building. However, any
such item that is not specifically attributable to the Building or to any other
building or to the operation, repair and maintenance thereof, shall be equitably
allocated by Lessor to all buildings in the Project.

 

(e)                                    The inclusion of the improvements,
facilities and services set forth in Subparagraph 4.2(c) shall not be deemed to
impose an obligation upon Lessor to either have said improvements or facilities
or to provide those services unless the Project already has the same. Lessor
already provides the services, or Lessor has agreed elsewhere in this Lease to
provide the same or some of them.

 

(f)                                     Lessee’s Share of Operating Expense
Increase is payable monthly on the same day as the Base Rent is due hereunder.
The amount of such payments shall be based on Lessor’s estimate of the Operating
Expense Expenses. Within 60 days after written request (but not more than once
each year) Lessor shall deliver to Lessee a reasonably detailed statement
showing Lessee’s Share of the actual Common Area Operating Expenses for the
preceding year. If Lessee’s payments during such Year exceed Lessee’s Share,
Lessee shall credit the amount of such over-payment against Lessee’s future
payments. If Lessee’s payments during such Year were less than Lessee’s Share,
Lessee shall pay to Lessor the amount of the deficiency within 10 days after
delivery by Lessor to Lessee of said statement. Lessor and Lessee shall
forthwith adjust between them by cash payment any balance determined to exist
with respect to that portion of the last Comparison Year for which Lessee is
responsible as to Operating Expense Increases, notwithstanding that the Lease
term may have terminated before the end of such Comparison Year.

 

(g)                                    Operating Expenses shall not include the
costs of replacement for equipment or capital components such as the roof,
foundations, exterior walls or a Common Area capital improvement, such as the
parking lot paving, elevators, fences that have a useful life for accounting
purposes of 5 years or more.

 

(h)                                   Operating Expenses shall not include any
expenses paid by any tenant directly to third parties, or as to which Lessor is
otherwise reimbursed by any third party, other tenant, or by insurance proceeds.

 

4.3                               Payment. Lessee shall cause payment of Rent to
be received by Lessor in lawful money of the United States on or before the day
on which it is due, without offset or deduction (except as specifically
permitted in this Lease). All monetary amounts shall be rounded to the nearest
whole dollar. In the event that any invoice prepared by Lessor is inaccurate
such inaccuracy shall not constitute a waiver and Lessee shall be obligated to
pay the amount set forth in this Lease. Rent for any period during the term
hereof which is for less than one full calendar month shall be prorated based
upon the actual number of days of said month. Payment of Rent shall be made to
Lessor at its address stated herein or to such other persons or place as Lessor
may from time to time designate in writing. Acceptance of a payment which is
less than the amount then due shall not be a waiver of Lessor’s rights to the
balance of such Rent, regardless of Lessor’s endorsement of any check so
stating. In the event that any check, draft, or other instrument of payment
given by Lessee to Lessor is dishonored for any reason, Lessee agrees to pay to
Lessor the sum of $25 in addition to any Late Charge and Lessor, at its option,
may require all future Rent be paid by cashier’s check. Payments will be applied
first to accrued late charges and attorney’s fees, second to accrued interest,
then to Base Rent and Common Area Operating Expenses, and any remaining amount
to any other outstanding charges or costs.

 

5.            Security Deposit. Lessee shall deposit with Lesser upon execution
hereof the Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lesser may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount already due Lesser, for Rents
which will be due in the future, and/ or to reimburse or compensate Lesser for
any liability, expense, loss or damage which Lesser may suffer or incur by
reason thereof. If Lesser uses or applies all or any portion of the Security
Deposit, Lessee shall within 10 days after written request thereof deposit
monies with Lesser sufficient to restore said Security Deposit to the full
amount required by this Lease. If the Base Rent increases  during the term of
this Lease. Lessee shall, upon written request from Lesser, deposit additional
monies with Lesser so that the total amount of the Security Deposit shall at all
times boar the same proportion to the increased Base Rent as the initial
Security Deposit bore to the initial Base Rent. Should the Agreed Use be amended
to accommodate a material change in the business of Lessee or to accommodate a
sublessee or assignee, Lesser shall have the right to increase the Security
Deposit to the extent necessary, in Lessor’s reasonable judgement, to account
for any increased wear and tear that the Premises may suffer as a result
thereof. If a change in control of Lessee cooers during this Lease and following
such change the financial condition of Lessee is, in Lessor’s reasonable
judgment, significantly reduced, Lessee shall deposit such additional monies
with Lesser as shall be sufficient to cause the Security Deposit to be at a
commercially reasonable level based on such change in financial condition.
Lesser shall not be required to keep the Security Deposit separate from its
general accounts. Within 90 days after the expiration or termination of this
Lease, Lesser shall return that portion of the Security Deposit not use or
applied by Lesser. No part of the Security Deposit shall be considered to be
held in trust, to bear interest or to be prepayment for any monies to be paid by
Lessee under this Lease.

 

6.                                      Use.

 

6.1                             Use. Lessee shall use and occupy the Premises
only for the Agreed Use, or any other legal use which is reasonably comparable
thereto, and for no other purpose. Lessee shall not use or permit the use of the
Premises in a manner that is unlawful, creates damage, waste or a nuisance, or
that disturbs occupants of or causes damage to neighboring premises or
properties. Other than guide, signal and seeing eye dogs, Lessee shall not keep
or allow in the Premises any pets, animals, birds, fish, or reptiles. Lessor
shall not unreasonably withhold or delay its consent to any written request for
a modification of the Agreed Use, so long as the same will not impair the
structural integrity of the improvements of the Building, will not adversely
affect the mechanical, electrical, HVAC, and other systems of the Building,
and/or will not affect the exterior appearance of the Building. If Lessor elects
to withhold consent, Lessor shall within 7 days after such request give written
notification of same, which notice shall include an explanation of Lessor’s
objections to the change in the Agreed Use.

 

6.2                              Hazardous Substances.

 

(a) Reportable Uses Require Consent. The term  “Hazardous Substance” as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Promises, is either:
(i) potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substances shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, and/or crude oil or any products, byproducts or fractions
thereof. Lessee shall not engage in any activity in or on the Premises which
constitutes a Reportable Use of Hazardous Substances without the express prior
written consent of Lessor and timely compliance (at Lessee’s expense) with all
Applicable Requirements. “Reportable Use” shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use such as ordinary
office supplies (copier toner, liquid paper, glue, etc.) and common household
cleaning materials, so long as such use is in compliance with all Applicable
Requirements, is not a Reportable Use, and does not expose the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Lessor to any liability therefor. In addition, Lessor may condition its consent
to any Reportable Use upon receiving such additional assurances as Lessor
reasonably deems necessary to protect itself, the public, the Premises and/or
the environment against

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

4

--------------------------------------------------------------------------------


 

damage, contamination, injury and/or liability, including, but not limited to,
the installation (and removal on or before Lease expiration or termination) of
protective modifications (such as concrete encasements) and/or increasing the
Security Deposit.

 

(b)                                 Duty to Inform Lessor. If Lessee knows, or
has reasonable cause to believe, that a Hazardous Substance has come to be
located In, on, under or about the Premises, other than as previously consented
to by Lessor, Lessee shall immediately give written notice of such fact to
Lessor, and provide Lessor with a copy of any report, notice, claim or other
documentation which it has concerning the presence of such Hazardous Substance.

 

(c)                                  Lessee Remediation. Lessee shall not cause
or permit any Hazardous Substance to be spilled or released in, on, under, or
about the Promises (including through the plumbing or sanitary sewer system) and
shall promptly, at Lessee’s expense, comply with all Applicable Requirements and
take all Investigatory and/or remedial action reasonably recommended, whether or
not formally ordered or required, for the cleanup of any contamination of, and
for the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee, or any third party.

 

(d)                                 Lessee Indemnification. Lessee shall
indemnify, defend and hold Lessor, its agents, employees, lenders and ground
lessor. If any, harmless from and against any and all loss of rents and/or
damages, liabilities, judgments, claims, expenses, penalties, and attorneys’ and
consultants’ fees arising out of or involving any Hazardous Substance brought
onto the Premises by or for Lessee, or any third party (provided, however, that
Lessee shall have no liability under this Lease with respect to underground
migration of any Hazardous Substance under the Premises from areas outside of
the Project not caused or contributed to by Lessee). Lessee’s obligations shall
include, but not be limited to, the effects of any contamination or injury to
person, property or the environment created or suffered by Lessee, and the cost
of investigation, removal, remediation, restoration and/or abatement, and shall
survive the expiration or termination of this Lease. No termination,
cancellation or release agreement entered into by Lessor and Lessee shall
release Lessee from its obligations under this Lease with respect to Hazardous
Substances, unless specifically so agreed by Lessor in writing at the time of
such agreement.

 

(e)                                  Lessor Indemnification. Except as otherwise
provided in paragraph 8.7, Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which result from Hazardous Substances which existed on the
Premises prior to Lessee’s occupancy or which are caused by the gross negligence
or willful misconduct of Lessor, its agents or employees. Lessor’s obligations,
as and when required by the Applicable Requirements, shall include, but not be
limited to, the cost of investigation, removal, remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease.

 

(f)                                   Investigations and Remediations. Lessor
shall retain the responsibility and pay for any investigations or remediation
measures required by governmental entities having jurisdiction with respect to
the existence of Hazardous Substances on the Premises prior to Lessee’s
occupancy, unless such remediation measure is required as a result of Lessee’s
use (Including “Alterations”, as defined in paragraph 7.3(a) below) of the
Premises, in which event Lessee shall be responsible for such payment. Lessee
shall cooperate fully in any such activities at the request of Lessor, including
allowing Lessor and Lessor’s agents to have reasonable access to the Premises at
reasonable times In order to carry out Lessor’s investigative and remedial
responsibilities.

 

(g)                                  Lessor Termination Option. If a Hazardous
Substance Condition (see Paragraph 9.1(e)) occurs during the term of this Lease,
unless Lessee is legally responsible therefor (in which case Lessee shall make
the Investigation and remediation thereof required by the Applicable
Requirements and this Lease shall continue in full force and effect, but subject
to Lessor’s rights under Paragraph 6.2(d) and Paragraph 13), Lessor may, at
Lessor’s option, either (i) investigate and remediate such Hazardous Substance
Condition, if required, as soon as reasonably possible at Lessor’s expense, in
which event this Lease shall continue in full force and effect, or (ii) if the
estimated cost to remediate such condition exceeds 12 times the then monthly
Base Rent or $100,000, whichever is greater, give written notice to Lessee,
within 30 days after receipt by Lessor of knowledge of the occurrence of such
Hazardous Substance Condition, of Lessor’s desire to terminate this Lease as of
the date 60 days following the date of such notice. In the event Lessor elects
to give a termination notice, Lessee may, within 10 days thereafter, give
written notice to Lessor of Lessee’s commitment to pay the amount by which the
cost of the remediation of such Hazardous Substance Condition exceeds an amount
equal to 12 times the then monthly Base Rent or $100,000, whichever is greater.
Lessee shall provide Lessor with said funds or satisfactory assurance thereof
within 30 days following such commitment. In such event, this Lease shall
continue in full force and effect, and Lessor shall proceed to make such
remediation as soon as reasonably possible after the required funds are
available. If Lessee does not give such notice and provide the required funds or
assurance thereof within the time provided, this Lease shall terminate as of the
date specified in Lessor’s notice of termination.

 

6.3                               Lessee’s Compliance with Applicable
Requirements. Except as otherwise provided in this Lease, Lessee shall, at
Lessee’s sole expense, fully, diligently and in a timely manner, materially
comply with all Applicable Requirements, the requirements of any applicable fire
insurance underwriter or rating bureau, and the recommendations of Lessor’s
engineers and/or consultants which relate in any manner to the Premises, without
regard to whether said requirements are now in effect or become effective after
the Start Date. Lessee shall, within 10 days after receipt of Lessor’s written
request, provide Lessor with copies of all permits and other documents, and
other information evidencing Lessee’s compliance with any Applicable
Requirements specified by Lessor, and shall immediately upon receipt, notify
Lessor in writing (with copies of any documents involved) of any threatened or
actual claim, notice, citation, warning, complaint or report pertaining to or
involving the failure of Lessee or the Premises to comply with any Applicable
Requirements. Likewise, Lessee shall immediately give written notice to Lessor
of: (i) any water damage to the Premises and any suspected seepage, pooling,
dampness or other condition conducive to the production of mold; or (ii) any
mustiness or other odors that might indicate the presence of mold in the
Premises.

 

6.4                               Inspection; Compliance. Lessor and Lessor’s
“Lendor” (as defined in Paragraph 30) and consultants shall have the right to
enter into Premises at any time, in the case of an emergency, and otherwise at
reasonable times, after reasonable notice, for the purpose of inspecting the
condition of the Premises and for verifying compliance by Lessee with this
Lease. The cost of any such inspections shall be paid by Lessor, unless a
violation of Applicable Requirements, or a Hazardous Substance Condition (see
paragraph 9.1e) is found to exist or be imminent, or the inspection is requested
or ordered by a governmental authority. In such case, Lessee shall upon request
reimburse Lessor for the cost of such inspection, so long as such inspection is
reasonably related to the violation or contamination. In addition, Lessee shall
provide copies of all relevant material safety data sheets (MSDS) to Lessor
within 10 days of the receipt of written request therefor.

 

7.                                      Maintenance; Repairs; Utility
Installations; Trade Fixtures and Alterations.

 

                7.1                               Lessee’s Obligations.
Notwithstanding Lessor’s obligation to keep the Premises in good condition and
repair, Lessee shall be responsible for payment of the cost thereof to Lessor as
additional rent for that portion of the cost of any maintenance and repair of
the Premises, or any equipment (wherever located) that serves only Lessee or the
Premises, to the extent such cost is attributable to abuse or misuse. In
addition, Lessee rather than the Lessor shall be responsible for the cost of
painting, repairing or replacing wall coverings, and to repair or replace any
similar improvements within the Premises. Lessor may, at its option, upon
reasonable notice, elect to have Lessee perform any particular such maintenance
or repairs the cost of which is otherwise Lessee’s responsibility hereunder.”

 

7.2                               Lessor’s Obligations. Subject to the
provisions of Paragraphs 2.2 (Condition), 2.3 (Compliance), 4.2 (Operating
Expenses), 6 (Use), 7.1 (Lessee’s Obligations), 9 (Damage or Destruction) and 14
(Condemnation), Lessor, subject to reimbursement pursuant to Paragraph 4.2,
shall keep in good order, condition and repair the foundations, exterior walls,
structural condition of interior bearing walls, exterior roof, fire sprinkler
system, fire alarm and/or smoke detection systems, fire hydrants, and the Common
Areas. Lessee expressly waives the benefit of any statute now or hereafter in
effect to the extent it is inconsistent with the terms of this Lease.

 

7.3                               Utility Installations; Trade Fixtures;
Alterations.

 

(a)                                 Definitions. The term “Utility
Installations” refers to all floor and window coverings, air lines, vacuum
lines, power panels, electrical distribution, security and fire protection
systems, communication cabling, lighting fixtures, HVAC equipment, and plumbing
in or on the Premises. The term “Trade Fixtures” shall mean Lessee’s machinery
and equipment that can be removed without doing material damage to the Premises.
The term “Alterations” shall mean any modification of the improvements, other
than Utility Installations or Trade Fixtures, whether by addition or deletion.
“Lessee Owned Alterations and/or Utility Installations” are defined as
Alterations and/or Utility Installations made by Lessee that are not yet owned
by Lessor pursuant to Paragraph 7.4(a).

 

(b)                                 Consent. Lessee shall not make any
Alterations or Utility Installations to the Premises without Lessor’s prior
written consent. Lessee may, however, make non-structural Alterations or Utility
Installations to the interior of the Premises (excluding the roof) without such
consent but upon notice to Lessor, as long as they are not visible from the
outside, do not involve puncturing, relocating or removing the roof, ceilings,
floors or any existing walls, will not affect the electrical, plumbing, HVAC,
and/or life safety systems, and the cumulative cost thereof during this Lease as
extended does not exceed $2000. Notwithstanding the foregoing, Lessee shall not
make or permit any roof penetrations and/or install anything on the roof without
the prior written approval of Lessor. Lessor may, as a precondition to granting
such approval, require Lessee to utilize a contractor chosen and/or approved by
Lessor. Any Alterations or Utility Installations that Lessee shall desire to
make and which require the consent of the Lessor shall be presented to Lessor in
written form with detailed plans. Consent shall be deemed conditioned upon
Lessee’s: (i) acquiring all applicable governmental permits, (ii) furnishing
Lessor with copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with asbuilt plans and specifications. For work which costs an
amount in excess of one month’s Base Rent, Lessor may condition its consent upon
Lessee providing a lien

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

5

--------------------------------------------------------------------------------


 

and completion bond in an amount equal to 150% of the estimated cost of such
Alteration or Utility Installation and/or upon Lessee’s posting an additional
Security Deposit with Lessor.

 

(c)                                  Liens; Bonds. Lessee shall pay, when due,
all claims for labor or materials furnished or alleged to have been furnished to
or for Lessee at or for use on the Premises, which claims are or may be secured
by any mechanic’s or materialmen’s lien against the Premises or any interest
therein. Lessee shall give Lessor not less than 10 days notice prior to the
commencement of any work in, on or about the Premises, and Lessor shall have the
right to post notices of non-responsibility. If Lessee shall contest the
validity of any such lien, claim or demand, then Lessee shall, at its sole
expense defend and protect itself, Lessor and the Premises against the same and
shall pay and satisfy any such adverse judgment that may be rendered thereon
before the enforcement thereof. If Lessor shall require, Lessee shall furnish a
surety bond in an amount equal to 150% of the amount of such contested lien,
claim or demand, indemnifying Lessor against liability for the same. If Lessor
elects to participate in any such action, Lessee shall pay Lessor’s attorneys’
fees and costs.

 

7.4                               Ownership; Removal; Surrender; and
Restoration.

 

(a)                                 Ownership. Subject to Lessor’s right to
require removal or elect ownership as hereinafter provided, all Alterations and
Utility Installations made by Lessee shall be the property of Lessee, but
considered a part of the Premises. Lessor may, at any time, elect In writing to
be the owner of all or any specified part of the Lessee Owned Alterations and
Utility Installations. Unless otherwise instructed per paragraph 7.4(b) hereof,
all Lessee Owned Alterations and Utility Installations shall, at the expiration
or termination of this Lease, become the property of Lessor and be surrendered
by Lessee with the Premises.

 

(b)                                 Removal. By delivery to Lessee of written
notice from Lessor not earlier than 90 and not later than 30 days prior to the
end of the term of this Lease, Lessor may require that any or all Lessee Owned
Alterations or Utility Installations be removed by the expiration or termination
of this Lease. Lessor may require the removal at any time of all or any part of
any Lessee Owned Alterations or Utility Installations made without the required
consent.

 

(c)                                  Surrender; Restoration. Lessee shall
surrender the Premises by the Expiration Date or any earlier termination date,
with all of the improvements, parts and surfaces thereof clean and free of
debris, and in good operating order, condition and state of repair, ordinary
wear and tear excepted. “Ordinary wear and tear” shall not include any damage or
deterioration that would have been prevented by good maintenance practice.
Notwithstanding the foregoing, if this Lease is for 12 months or less, then
Lessee shall surrender the Premises in the same condition as delivered to Lessee
on the Start Date with NO allowance for ordinary wear and tear. Lessee shall
repair any damage occasioned by the installation, maintenance or removal of
Trade Fixtures, Lessee owned Alterations and/or Utility Installations,
furnishings, and equipment as well as the removal of any storage tank installed
by or for Lessee. Lessee shall also completely remove from the Premises any and
all Hazardous Substances brought onto the Premises by or for Lessee, or any
third party (except Hazardous Substances which were deposited via underground
migration from areas outside of the Premises) even if such removal would require
Lessee to perform or pay for work that exceeds statutory requirements. Trade
Fixtures shall remain the property of Lessee and shall be removed by Lessee. Any
personal property of Lessee not removed on or before the Expiration Date or any
earlier termination date shall be deemed to have been abandoned by Lessee and
may be disposed of or retained by Lessor as Lessor may desire. The failure by
Lessee to timely vacate the Premises pursuant to this Paragraph 7.4(c) without
the express written consent of Lessor shall constitute a holdover under the
provisions of Paragraph 26 below.

 

8.                                      Insurance; Indemnity.

 

8.1                               Insurance Premiums. The cost of the premiums
for the insurance policies maintained by Lessor pursuant to paragraph 8 are
Included as Operating Expenses (see paragraph 4.2 (c)(iv)). Said costs shall
include increases in the premiums resulting from additional coverage related to
requirements of the holder of a mortgage or deed of trust covering the Premises,
Building and/or Project, increased valuation of the Premises, Building and/or
Project, and/or a general premium rate increase. Said costs shall not, however,
include any premium increases resulting from the nature of the occupancy of any
other tenant of the Building. If the Project was not insured for the entirety of
the Base Year, then the base premium shall be the lowest annual premium
reasonably obtainable for the required insurance as of the Start Date, assuming
the most nominal use possible of the Building and/or Project. In no event,
however, shall Lessee be responsible for any portion of the premium cost
attributable to liability Insurance coverage in excess of $2,000,000 procured
under Paragraph 8.2(b).

 

8.2                               Liability Insurance.

 

(a)                                 Carried by Lessee. Lessee shall obtain and
keep in force a Commercial General Liability policy of insurance protecting
Lessee and Lessor as an additional insured against claims for bodily injury,
personal injury and property damage based upon or arising out of the ownership,
use, occupancy or maintenance of the Premises and all areas appurtenant thereto.
Such insurance shall be on an occurrence basis providing single limit coverage
in an amount not less than $1,000,000 per occurrence with an annual aggregate of
not less than $2,000,000. Lessee shall add Lessor as an additional insured by
means of an endorsement at least as broad as the Insurance Service
Organization’s “Additional Insured-Managers or Lessors of Premises” Endorsement
and coverage shall also be extended to include damage caused by heat, smoke or
fumes from a hostile fire. The policy shall not contain any intra-insured
exclusions as between insured persons or organizations, but shall include
coverage for liability assumed under this Lease as an “insured contract” for the
performance of Lessee’s indemnify obligations under this Lease. The limits of
said insurance shall not, however, limit the liability of Lessee nor relieve
Lessee of any obligation hereunder. Lessee shall provide an endorsement on its
liability policy(ies) which provides that its insurance shall be primary to and
not contributory with any similar insurance carried by Lessor, whose insurance
shall be considered excess insurance only.

 

(b)                                 Carried by Lessor. Lessor shall maintain
liability insurance as described in Paragraph 8.2(a), in addition to, and not in
lieu of, the insurance required to be maintained by Lessee. Lessee shall not be
named as an additional Insured therein.

 

8.3                               Property Insurance - Building, Improvements
and Rental Value.

 

(a)                                 Building and Improvements. Lessor shall
obtain and keep in force a policy or policies of insurance in the name of
Lessor, with loss payable to Lessor, any ground-lessor, and to any Lender
insuring loss or damage to the Building and/or Project. The amount of such
insurance shall be equal to the full insurable replacement cost of the Building
and/or Project, as the same shall exist from time to time, or the amount
required by any Lender, but in no event more than the commercially reasonable
and available insurable value thereof. Lessee Owned Alterations and Utility
Installations, Trade Fixtures, and Lessee’s personal property shall be insured
by Lessee not by Lessor. If the coverage is available and commercially
appropriate, such policy or policies shall insure against all risks of direct
physical loss or damage (except the perils of flood and/or earthquake unless
required by a Lender), including coverage for debris removal and the enforcement
of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss. Said policy or policies shall also contain an agreed valuation
provision In lieu of any coinsurance clause, waiver of subrogation, and
inflation guard protection causing an increase in the annual property insurance
coverage amount by a factor of not less than the adjusted U.S. Department of
Labor Consumer Price Index for All Urban Consumers for the city nearest to where
the Premises are located. If such insurance coverage has a deductible clause,
the deductible amount shall not exceed $5,000 per occurrence.

 

(b)                                 Rental Value. Lessor shall also obtain and
keep in force a policy or policies in the name of Lessor with loss payable to
Lessor and any Lender, insuring the loss of the full Rent for one year with an
extended period of indemnity for an additional 180 days (“Rental Value
Insurance”). Said Insurance shall contain an agreed valuation provision in lieu
of any coinsurance clause, and the amount of coverage shall be adjusted annually
to reflect the projected Rent otherwise payable by Lessee, for the next 12 month
period.

 

(c)                                  Adjacent Premises. Lessee shall pay for any
increase In the premiums for the property insurance of the Building and for the
Common Areas or other buildings in the Project if said increase is caused by
Lessee’s acts, omissions, use or occupancy of the Premises.

 

(d)                                 Lessee’s Improvements. Since Lessor is the
Insuring Party, Lessor shall not be required to insure Lessee Owned Alterations
and Utility Installations unless the item in question has become the property of
Lessor under the terms of this Lease.

 

8.4                               Lessee’s Property; Business Interruption
Insurance; Worker’s Compensation Insurance.

 

(a)                                 Property Damage. Lessee shall obtain and
maintain insurance coverage on all of Lessee’s personal property, Trade
Fixtures, and Lessee Owned Alterations and Utility Installations. Such insurance
shall be full replacement cost coverage with a deductible of not to exceed
$1,000 per occurrence. The proceeds from any such insurance shall be used by
Lessee for the replacement of personal property, Trade Fixtures and Lessee Owned
Alterations and Utility Installations.

 

(b)                                 Worker’s Compensation Insurance. Lessee
shall obtain and maintain Worker’s Compensation Insurance in such amount as may
be required by Applicable Requirements. Such policy shall include a ‘Waiver of
Subrogation’ endorsement. Lessee shall provide Lessor with a copy of such
endorsement along with the certificate of insurance or copy of the policy
required by paragraph 8.5.

 

(c)                                  Business Interruption. Lessee shall obtain
and maintain loss of income and extra expense insurance in amounts as will
reimburse Lessee for direct or indirect loss of earning attributable to all
perils commonly insured against by prudent lessees in the business of Lessee or
attributable to prevention of access to the Premises as a result of such perils.

 

(d)                                 No Representation of Adequate Coverage.
Lessor makes no representation that the limits or forms of coverage of insurance
specified herein are adequate to cover Lessee’s property, business operations or
obligations under this Lease.

 

8.5                               Insurance Policies. Insurance required herein
shall be by companies maintaining during the policy term a “General
Policyholders Rating” of at least A-, VII, as set forth In the most current
issue of “Best’s Insurance Guide”, or such other rating as may be required by a
Lender. Lessee shall not do or permit to be done anything which invalidates the
required insurance policies. Lessee shall, prior to the Start Date, deliver to
Lessor certified copies of policies of such insurance or certificates with
copies of the required endorsements evidencing the existence and amounts of

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

6

--------------------------------------------------------------------------------


 

the required insurance. No such policy shall be cancelable or subject to
modification except after 10 days prior written notice to Lessor. Lessee shall,
at least 30 days prior to the expiration of such policies, furnish Lessor with
evidence of renewals or “insurance binders” evidencing renewal thereof, or
Lessor may order such insurance and charge the cost thereof to Lessee, which
amount shall be payable by Lessee to Lessor upon demand. Such policies shall be
for a term of at least one year, or the length of the remaining term of this
Lease, whichever is less. If either Party shall fail to procure and maintain the
insurance required to be carried by it, the other Party may, but shall not be
required to, procure and maintain the same.

 

8.6                               Waiver of Subrogation. Without affecting any
other rights or remedies, Lessee and Lessor each hereby release and relieve the
other, and waive their entire right to recover damages against the other, for
loss of or damage to its property arising out of or incident to the perils
required to be insured against herein. The effect of such releases and waivers
is not limited by the amount of insurance carried or required, or by any
deductibles applicable hereto. The Parties agree to have their respective
property damage insurance carriers waive any right to subrogation that such
companies may have against Lessor or Lessee, as the case may be, so long as the
insurance is not invalidated thereby.

 

8.7                               Indemnity. Except for Lessor’s gross
negligence or willful misconduct. Lessee shall indemnify, protect, defend and
hold harmless the Premises. Lessor and its agents, Lessor’s master or ground
lessor, partners and Lenders, from and against any and all claims, loss of rents
and/or damages. liens, judgments, penalties, attorneys’ and consultants’ fees,
expenses and/or liabilities arising out of, involving, or in connection with,
the use and/or occupancy of the Premises by Lessee. If any action or proceeding
is brought against Lessor by reason of any of the foregoing matters, Lessee
shall upon notice defend the same at Lessee’s expense by counsel reasonably
satisfactory to Lessor and Lessor shall cooperate with Lessee in such defense.
Lessor need not have first paid any such claim in order to be defended or
indemnified.

 

8.8                               Exemption of Lessor and Its Agents from
Liability. Notwithstanding the negligence or breach of this Lease by Lessor or
its agents, neither Lessor nor its agents shall be liable under any
circumstances for: (i) injury or damage to the person or goods, wares,
merchandise or other property of Lessee, Lessee’s employees,
contractors, invitees, customers, or any other person in or about the Premises,
whether such damage or injury is caused by or results from fire, steam,
electricity, gas, water or rain, indoor air quality, the presence of mold or
from the breakage, leakage, obstruction or other defects of pipes, are
sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures, or from any
other cause, whether the said injury or damage results from conditions arising
upon the Premises or upon other portions of the Building, or from other sources
or places, (ii) any damages arising from any act or neglect of any other tenant
of Lessor or from the failure of Lessor or its agents to enforce the provisions
of any other lease in the Project, or (iii) injury to Lessee’s business or for
any loss of income or profit therefrom. Instead, it is intended that Lessee’s
sole recourse in the event of such damages or injury be to file a claim on the
insurance policy(les) that Lessee is required to maintain pursuant to the
provisions of paragraph 8.

 

8.9                               Failure to Provide Insurance. Lessee
acknowledges that any failure on its part to obtain or maintain the insurance
required herein will expose Lessor to risks and potentially cause Lessor to
incur costs not contemplated by this Lease, the extent of which will be
extremely difficult to ascertain. Accordingly, for any month or portion thereof
that Lessee does not maintain the required insurance and/or does not provide
Lessor with the required binders or certificates evidencing the existence of the
required insurance, the Base Rent shall be automatically increased, without any
requirement for notice to Lessee, by an amount equal to 10% of the then existing
Base Rent or $100, whichever is greater. The parties agree that such increase in
Base Rent represents fair and reasonable compensation for the additional
risk/costs that Lessor will incur by reason of Lessee’s failure to maintain the
required insurance. Such increase in Base Rent shall in no event constitute a
waiver of Lessee’s Default or Breach with respect to the failure to maintain
such insurance, prevent the exercise of any of the other rights and remedies
granted hereunder, nor relieve Lessee of its obligation to maintain the
insurance specified in this Lease.

 

9.                                      Damage or Destruction.

 

9.1                               Definitions.

 

(a)                                     “Premises Partial Damage” shall mean
damage or destruction to the improvements on the Premises, other than Lessee
Owned Alterations and Utility Installations, which can reasonably be repaired in
3 months or less from the date of the damage or destruction, and the cost
thereof does not exceed a sum equal to 6 month’s Base Rent. Lessor shall notify
Lessee in writing within 30 days from the date of the damage or destruction as
to whether or not the damage is Partial or Total.

 

(b)                                     “Premises Total Destruction” shall mean
damage or destruction to the improvements on the Premises, other than Lessee
Owned Alterations and Utility Installations and Trade Fixtures, which cannot
reasonably be repaired in 3 months or less from the date of the damage or
destruction and/or the cost thereof exceeds a sum equal to 6 month’s Base Rent.
Lessor shall notify Lessee in writing within 30 days from the date of the damage
or destruction as to whether or not the damage is Partial or Total.

 

(c)                                      “Insured Loss” shall mean damage or
destruction to improvements on the Premises, other than Lessee Owned Alterations
and Utility Installations and Trade Fixtures, which was caused by an event
required to be covered by the insurance described in Paragraph 8.3(a),
irrespective of any deductible amounts or coverage limits involved.

 

(d)                                     “Replacement Cost” shall mean the cost
to repair or rebuild the improvements owned by Lessor at the time of the
occurrence to their condition existing immediately prior thereto, including
demolition, debris removal and upgrading required by the operation of Applicable
Requirements, and without deduction for depreciation.

 

(e)                                      “Hazardous Substance Condition” shall
mean the occurrence or discovery of a condition involving the presence of, or a
contamination by, a Hazardous Substance, in, on, or under the Premises which
requires restoration.

 

                9.2                               Partial Damage - Insured Loss.
If a Premises Partial Damage that is an Insured Loss occurs, then Lessor shall,
at Lessor’s expense, repair such damage (but not Lessee’s Trade Fixtures or
Lessee Owned Alterations and Utility Installations) as soon as reasonably
possible and this Lease shall continue in full force and effect; provided,
however, that Lessee shall, at Lessor’s election, make the repair of any damage
or destruction the total cost to repair of which is $5,000 or less, and, in such
event, Lessor shall make any applicable insurance proceeds available to Lessee
on a reasonable basis for that purpose. Notwithstanding the foregoing, if the
required insurance was not in force or the insurance proceeds are not sufficient
to effect such repair, the Insuring Party shall promptly contribute the shortage
in proceeds as and when required to complete said repairs. In the event,
however, such shortage was due to the fact that, by reason of the unique nature
of the improvements, full replacement cost insurance coverage was not
commercially reasonable and available, Lessor shall have no obligation to pay
for the shortage in insurance proceeds or to fully restore the unique aspects of
the Premises unless Lessee provides Lessor with the funds to cover same, or
adequate assurance thereof, within 10 days following receipt of written notice
of such shortage and request therefor. If Lessor receives said funds or adequate
assurance thereof within said 10 day period, the party responsible for making
the repairs shall complete them as soon as reasonably possible and this Lease
shall remain in full force and effect. If such funds or assurance are not
received, Lessor may nevertheless elect by written notice to Lessee within 10
days thereafter to: (i) make such restoration and repair as is commercially
reasonable with Lessor paying any shortage in proceeds, in which case this Lease
shall remain in full force and effect, or (ii) have this Lease terminate 30 days
thereafter. Lessee shall not be entitled to reimbursement of any funds
contributed by Lessee to repair any such damage or destruction. Premises Partial
Damage due to flood or earthquake shall be subject to Paragraph 9.3,
notwithstanding that there may be some insurance coverage, but the net proceeds
of any such insurance shall be made available for the repairs if made by either
Party.

 

9.3                               Partial Damage - Uninsured Loss. If a Premises
Partial Damage that is not an Insured Loss occurs, unless caused by a negligent
or willful act of Lessee (in which event Lessee shall make the repairs at
Lessee’s expense), Lessor may either: (i) repair such damage as soon as
reasonably possible at Lessor’s expense, in which event this Lease shall
continue in full force and effect, or (ii) terminate this Lease by giving
written notice to Lessee within 30 days after receipt by Lessor of knowledge of
the occurrence of such damage. Such termination shall be effective 60 days
following the date of such notice. In the event Lessor elects to terminate this
Lease, Lessee shall have the right within 10 days after receipt of the
termination notice to give written notice to Lessor of Lessee’s commitment to
pay for the repair of such damage without reimbursement from Lessor. Lessee
shall provide Lessor with said funds or satisfactory assurance thereof within 30
days after making such commitment. In such event this Lease shall continue in
full force and effect, and Lessor shall proceed to make such repairs as soon as
reasonably possible after the required funds are available. If Lessee does not
make the required commitment, this Lease shall terminate as of the date
specified in the termination notice.

 

9.4                               Total Destruction. Notwithstanding any other
provision hereof, if a Premises Total Destruction occurs, this Lease shall
terminate 60 thirty (30) days following such Destruction. If the damage or
destruction was caused by the gross negligence or willful misconduct of Lessee,
Lessor shall have the right to recover Lessor’s damages from Lessee, except as
provided in Paragraph 8.6.

 

9.5                               Damage Near End of Term. If at any time during
the last 6 months of this Lease there is damage for which the cost to repair
exceeds one month’s Base Rent, whether or not an Insured Loss, Lessor may
terminate this Lease effective 60 days following the date of occurrence of such
damage by giving a written termination notice to Lessee within 30 days after the
date of occurrence of such damage. Notwithstanding the foregoing, if Lessee at
that time has an exercisable option to extend this Lease or to purchase the
Premises, then Lessee may preserve this Lease by, (a) exercising such option and
(b) providing Lessor with any shortage in insurance proceeds (or adequate
assurance thereof) needed to make the repairs on or before the earlier of
(i) the date which is 10 days after Lessee’s receipt of Lessor’s written notice
purporting to terminate this Lease, or (ii) the day prior to the date upon which
such option expires. If Lessee duly exercises such option during such period and
provides Lessor with funds (or adequate assurance thereof) to cover any shortage
in insurance proceeds, Lessor shall, at Lessor’s commercially reasonable
expense, repair such damage as soon as reasonably possible and this Lease shall
continue in full force and effect. If Lessee fails to exercise such option and
provide such funds or assurance during such period, then this Lease shall
terminate on the date specified in the termination notice and Lessee’s option
shall be extinguished.

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

7

--------------------------------------------------------------------------------


 

9.6          Abatement of Rent; Lessee’s Remedies.

 

(a)        Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.

 

(b)        Remedies.  If Lessor is obligated to repair or restore the Premises
and does not commence, in a substantial and meaningful way, such repair or
restoration within 90 sixty (60) days after such obligation shall accrue, Lessee
may, at any time prior to the commencement of such repair or restoration, give
written notice to lessor and to any Lenders of which Lessee has actual notice,
of Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. “Commence” shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.

 

9.7                                 Termination; Advance Payments.  Upon
termination of this Lease pursuant to Paragraph 6.2(g) or Paragraph 9, an
equitable adjustment shall be made concerning advance Base Rent and any other
advance payments made by Lessee to Lessor. Lessor shall, in addition, return to
Lessee so much of Lessee’s Security Deposit as has not been, or is not then
required to be, used by Lessor.

 

10.                                  Real Property Taxes.

 

10.1                         Definitions. As used herein, the term “Real
Property Taxes” shall include any form of assessment; real estate, general,
special, ordinary or extraordinary, or rental levy or tax (other than
inheritance, personal income or estate taxes); improvement bond; and/or license
fee imposed upon or levied against any legal or equitable interest of Lessor in
the Project, Lessor’s right to other Income therefrom, and/or Lessor’s business
of leasing, by any authority having the direct or indirect power to tax and
where the funds are generated with reference to the Project address and where
the proceeds so generated are to be applied by the city, county or other local
taxing authority of a jurisdiction within which the Project is located. “Real
Property Taxes” shall also include any tax, fee, levy, assessment or charge, or
any increase therein: (i) imposed by reason of events occurring during the term
of this Lease, including but not limited to, a change in the ownership of the
Project, (ii) a change in the improvements thereon, and/or (iii) levied or
assessed on machinery or equipment provided by Lessor to Lessee pursuant to this
Lease.

 

10.2                         Payment of Taxes. Except as otherwise provided in
Paragraph 10.3, Lessor shall pay the Real Property Taxes applicable to the
Project, and said payments shall be included in the calculation of Operating
Expenses in accordance with the provisions of Paragraph 4.2.

 

10.3                         Additional Improvements. Operating Expenses shall
not include Real Property Taxes specified in the tax assessor’s records and work
sheets as being caused by additional improvements placed upon the Project by
other lessees or by Lessor for the exclusive enjoyment of such other lessees.
Notwithstanding Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at
the time Operating Expenses are payable under Paragraph 4.2, the entirety of any
increase in Real Property Taxes if assessed solely by reason of Alterations,
Trade Fixtures or Utility Installations placed upon the Premises by Lessee or at
Lessee’s request or by reason of any alterations or improvements to the Premises
made by Lessor subsequent to the execution of this Lease by the Parties.

 

10.4                         Joint Assessment. If the Building is not separately
assessed, Real Property Taxes allocated to the Building shall be an equitable
proportion of the Real Property Taxes for all of the land and improvements
included within the tax parcel assessed, such proportion to be determined by
Lessor from the respective valuations assigned in the assessor’s work sheets or
such other information as may be reasonably available. Lessor’s reasonable
determination thereof, in good faith, shall be conclusive.

 

10.5                         Personal Property Taxes. Lessee shall pay prior to
delinquency all taxes assessed against and levied upon Lessee Owned Alterations
and Utility Installations, Trade Fixtures, furnishings, equipment and all
personal property of Lessee contained in the Premises. When possible, Lessee
shall cause its Lessee Owned Alterations and Utility Installations, Trade
Fixtures, furnishings, equipment and all other personal property to be assessed
and billed separately from the real property of Lessor. If any of Lessee’s said
property shall be assessed with Lessor’s real property, Lessee shall pay Lessor
the taxes attributable to Lessee’s property within 10 days after receipt of a
written statement setting forth the taxes applicable to Lessee’s property.

 

11.                                  Utilities and Services.

 

11.1                        Services Provided by Lessor. Lessor shall provide
heating, ventilation, air conditioning, reasonable amounts of electricity for
normal lighting and office machines, water for reasonable and normal drinking
and lavatory use in connection with an office, and replacement light bulbs
and/or fluorescent tubes and ballasts for standard overhead fixtures. Lessor
shall also provide janitorial services to the Premises and Common Areas 5 times
per week, excluding Building Holidays, or pursuant to the attached janitorial
schedule, if any. Lessor shall not, however, be required to provide janitorial
services to kitchens or storage areas included within the Premises.

 

11.2                        Services Exclusive to Lessee. Lessee shall pay for
all water, gas, light, power, telephone and other utilities and services
specially or exclusively supplied and/or metered exclusively to the Premises or
to Lessee, together with any taxes thereon. If a service is deleted by Paragraph
1.13 and such service is not separately metered to the Premises, Lessee shall
pay at Lessor’s option, either Lessee’s Share or a reasonable proportion to be
determined by Lessor of all charges for such jointly metered service.

 

11.3                        Hours of Service. Said services and utilities shall
be provided during times set forth in Paragraph 1.12. Utilities and services
required at other times shall be subject to advance request and reimbursement by
Lessee to Lessor of the cost thereof. Normal electrical service, including
lighting, shall be available to Lessee on a 24 hour, 7 day per week basis,
subject to Paragraph 11.5.

 

11.4                        Excess Usage by Lessee. Lessee shall not make
connection to the utilities except by or through existing outlets and shall not
install or use machinery or equipment in or about the Premises that uses excess
water, lighting or power, or suffer or permit any act that causes extra burden
upon the utilities or services, including but not limited to security and trash
services, over standard office usage for the Project. Lessor shall require
Lessee to reimburse Lessor for any excess expenses or costs that may arise out
of a breach of this subparagraph by Lessee. Lessor may, in its sole discretion,
install at Lessee’s expense supplemental equipment and/or separate metering
applicable to Lessee’s excess usage or loading.

 

11.5                        Interruptions. There shall be no abatement of rent
and Lessor shall not be liable in any respect whatsoever for the inadequacy,
stoppage, interruption or discontinuance of any utility or service due to riot,
strike, labor dispute, breakdown, accident, repair or other cause beyond
Lessor’s reasonable control or in cooperation with governmental request or
directions.

 

12.                                  Assignment and Subletting.

 

12.1                     Lessor’s Consent Required.

 

(a)       Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises without Lessor’s
prior written consent.

 

(b)        Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.

 

(c)         The involvement of Lessee or its assets in any transaction, or
series of transactions (by way of merger, sale, acquisition, financing,
transfer, leveraged buyout or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its consent. “Net Worth of
Lessee” shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.

 

(d)        An assignment or subletting without consent shall, at Lessor’s
option, be a Default curable after notice per Paragraph 13.1(c), or a noncurable
Breach without the necessity of any notice and grace period. If Lessor elects to
treat such unapproved assignment or subletting as a noncurable Breach, Lessor
may either: (i) terminate this Lease, or (ii) upon 30 days written notice,
increase the monthly Base Rent to 110% of the Base Rent then in effect. Further,
in the event of such Breach and rental adjustment, (i) the purchase price of any
option to purchase the Premises held by Lessee shall be subject to similar
adjustment to 110% of the price previously in effect, and (ii) all fixed and
non-fixed rental adjustments scheduled during the remainder of the Lease term
shall be Increased to 110% of the scheduled adjusted rent.

 

(e)         Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall be
limited to compensatory damages and/or injunctive relief.

 

(f)          Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.

 

(g)         Notwithstanding the foregoing, allowing a de minimis portion of the
Premises, i e. 20 square feet or less, to be used by a third party vendor in
connection with the installation of a vending machine or payphone shall not
constitute a subletting.

 

12.2                     Terms and Conditions Applicable to Assignment and
Subletting.

 

(a)        Regardless of Lessor’s consent, no assignment or subletting shall:
(i) be effective without the express written assumption by such assignee or
sublessee of the obligations of Lessee under this Lease, (ii) release Lessee of
any obligations hereunder, or (iii) alter the primary liability of Lessee for
the payment of Rent or for the performance of any other obligations to be
performed by Lessee.

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

8

--------------------------------------------------------------------------------


 

(b)        Lessor may accept Rent or performance of Lessee’s obligations from
any person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.

 

(c)         Lessor’s consent to any assignment or subletting shall not
constitute a consent to any subsequent assignment or subletting.

 

(d)        In the event of any Default or Breach by Lessee, Lessor may proceed
directly against Lessee, any Guarantors or anyone else responsible for the
performance of Lessee’s obligations under this Lease, including any assignee or
sublessee, without first exhausting Lessor’s remedies against any other person
or entity responsible therefore to Lessor, or any security held by Lessor.

 

(e)         Each request for consent to an assignment or subletting shall be in
writing, accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request. Lessee
agrees to provide Lessor with such other or additional Information and/or
documentation as may be reasonably requested. (See also Paragraph 36)

 

(f)          Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.

 

(g)         Lessor’s consent to any assignment or subletting shall not transfer
to the assignee or sublessee any Option granted to the original Lessee by this
Lease unless such transfer is specifically consented to by Lessor in writing.
(See Paragraph 39.2)

 

12.3                          Additional Terms and Conditions Applicable to
Subletting. The following terms and conditions shall apply to any subletting by
Lessee of all or any part of the Premises and shall be deemed included in all
subleases under this Lease whether or not expressly incorporated therein:

 

(a)        Lessee hereby assigns and transfers to Lessor all of Lessee’s
interest in all Rent payable on any sublease, and Lessor may collect such Rent
and apply same toward Lessee’s obligations under this Lease; provided, however,
that until a Breach shall occur in the performance of Lessee’s obligations,
Lessee may collect said Rent. In the event that the amount collected by Lessor
exceeds Lessee’s then outstanding obligations any such excess shall be refunded
to Lessee. Lessor shall not, by reason of the foregoing or any assignment of
such sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease. Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary.

 

(b)        In the event of a Breach by Lessee, Lessor may, at its option,
require sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.

 

(c)         Any matter requiring the consent of the sublessor under a sublease
shall also require the consent of Lessor.

 

(d)        No sublessee shall further assign or sublet all or any part of the
Premises without Lessor’s prior written consent.

 

(e)         Lessor shall deliver a copy of any notice of Default or Breach by
Lessee to the sublessee, who shall have the right to cure the Default of Lessee
within the grace period. If any, specified in such notice.  The sublessee shall
have a right of reimbursement and offset from and against Lessee for any such
Defaults cured by the sublessee.

 

13.                               Default; Breach; Remedies.

 

13.1                      Default; Breach. A “Default” is defined as a failure
by the Lessee to comply with or perform any of the terms, covenants, conditions
or Rules and Regulations under this Lease. A “Breach” is defined as the
occurrence of one or more of the following Defaults, and the failure of Lessee
to cure such Default within any applicable grace period:

 

(a)        The abandonment of the Premises; or the vacating of the Premises
without providing a commercially reasonable level of security, or where the
coverage of the property insurance described in Paragraph 8.3 is jeopardized as
a result thereof, or without providing reasonable assurances to minimize
potential vandalism.

 

(b)        The failure of Lessee to make any payment of Rent or any Security
Deposit required to be made by Lessee hereunder, whether to Lessor or to a third
party, when due, to provide reasonable evidence of insurance or surety bond, or
to fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee. THE ACCEPTANCE BY LESSOR OF A PARTIAL PAYMENT OF RENT
OR SECURITY DEPOSIT SHALL NOT CONSTITUTE A WAIVER OF ANY OF LESSOR’S
RIGHTS, INCLUDING LESSOR’S RIGHT TO RECOVER POSSESSION OF THE PREMISES.

 

(c)         The failure of Lessee to allow Lessor and/or its agents access to
the Premises or the commission of waste, act or acts constituting public or
private nuisance, and/or an illegal activity on the Premises by Lessee, where
such actions continue for a period of 3 business days following written notice
to Lessee.

 

(d)        The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate or financial statements, (v) a requested subordination,
(vi) evidence concerning any guaranty and/or Guarantor, (vii) any document
requested under Paragraph 41, (viii) material data safety sheets (MSDS), or
(ix) any other documentation or information which Lessor may reasonably require
of Lessee under the terms of this Lease, where any such failure continues for a
period of 10 days following written notice to Lessee.

 

(e)         A Default by Lessee as to the terms, covenants, conditions or
provisions of this Lease, or of the rules adopted under Paragraph 2.9 hereof,
other than those described in subparagraphs 13.1(a), (b) or (c), above, where
such Default continues for a period of 30 days after written notice; provided,
however, that if the nature of Lessee’s Default is such that more than 30 days
are reasonably required for its cure, then it shall not be deemed to be a Breach
if Lessee commences such cure within said 30 day period and thereafter
diligently prosecutes such cure to completion.

 

(f)         The occurrence of any of the following events: (i) the making of any
general arrangement or assignment for the benefit of creditors; (ii) becoming a
“debtor” as defined in 11 U.S.C. § 101 or any successor statute thereto (unless,
in the case of a petition filed against Lessee, the same is dismissed within 60
days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.

 

(g)        The discovery that any financial statement of Lessee or of any
Guarantor given to Lessor was materially false.

 

(h)       If the performance of Lessee’s obligations under this Lease is
guaranteed: (i) the death of a Guarantor, (ii) the termination of a Guarantor’s
liability with respect to this Lease other than in accordance with the terms of
such guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a
bankruptcy filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a
Guarantor’s breach of its guaranty obligation on an anticipatory basis, and
Lessee’s failure, within 60 days following written notice of any such event, to
provide written alternative assurance or security, which, when coupled with the
then existing resources of Lessee, equals or exceeds the combined financial
resources of Lessee and the Guarantors that existed at the time of execution of
this Lease.

 

13.2                      Remedies.. If Lessee fails to perform any of its
affirmative duties or obligations, within 10 days after written notice (or in
case of an emergency, without notice). Lessor may, at its option, perform such
duty or obligation on Lessee’s behalf, including but not limited to the
obtaining of reasonably required bonds, insurance policies, or governmental
licenses, permits or approvals. Lessee shall pay to Lessor an amount equal to
115% of the costs and expenses incurred by Lessor in such performance upon
receipt of an invoice therefor. In the event of a Breach, Lessor may, with or
without further notice or demand, and without limiting Lessor in the exercise of
any right or remedy which Lessor may have by reason of such Breach:

 

(a)        Terminate Lessee’s right to possession of the Premises by any lawful
means, in which case this Lease shall terminate and Lessee shall immediately
surrender possession to Lessor. In such event Lessor shall be entitled to
recover from Lessee: (i) the unpaid Rent which had been earned at the time of
termination; (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that the Lessee proves could have
been reasonably avoided; (iii) the worth at the time of award of the amount by
which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys’ fees, and that
portion of any leasing commission paid by Lessor in connection with this Lease
applicable to the unexpired term of this Lease. The worth at the time of award
of the amount referred to in provision (iii) of the immediately preceding
sentence shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of the District within which the Premises are located
at the time of award plus one percent. Efforts by Lessor to mitigate damages
caused by Lessee’s Breach of this Lease shall not waive Lessor’s right to
recover any damages to which Lessor is otherwise entitled. If termination of
this Lease is obtained through the provisional remedy of unlawful detainer.
Lessor shall

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

9

--------------------------------------------------------------------------------


 

have the right to recover in such proceeding any unpaid Rent and damages as are
recoverable therein, or Lessor may reserve the right to recover all or any part
thereof in a separate suit. If a notice and grace period required under
Paragraph 13.1 was not previously given, a notice to pay rent or quit, or to
perform or quit given to Lessee under the unlawful detainer statute shall also
constitute the notice required by Paragraph 13.1. In such case, the applicable
grace period required by Paragraph 13.1 and the unlawful detainer statute shall
run concurrently, and the failure of Lessee to cure the Default within the
greater of the two such grace periods shall constitute both an unlawful detainer
and a Breach of this Lease entitling Lessor to the remedies provided for in this
Lease and/or by said statute.

 

(b)        Continue the Lease and Lessee’s right to possession and recover the
Rent as it becomes due, in which event Lessee may sublet or assign, subject only
to reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.

 

(c)         Pursue any other remedy now or hereafter available under the laws or
Judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.

 

13.3                         Inducement Rocapture. Any agreement for free or
abated rent or other charges, or for the giving or paying by Lessor to or for
Lessee of any cash or other bonus, inducement or consideration for Lessee’s
entering into this Lease, all of which concessions are hereinafter referred to
as “Inducement Provisions”, shall be deemed conditioned upon Lessee’s full and
faithful performance of all of the terms, covenants and conditions of this
Lease. Upon Breach of this Lease by Lessee, any such Inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an inducement Provision
shall be immediately due and payable by Lessee to Lessor, notwithstanding any
subsequent cure of said Breach by Lessee. The acceptance by Lessor of rent or
the cure of the Breach which initiated the operation of this paragraph shall not
be deemed a waiver by Lessor of the provisions of this paragraph unless
specifically so stated in writing by Lessor at the time of such acceptance.

 

13.4                         Late Charges. Lessee hereby acknowledges that late
payment by Lessee of Rent will cause Lessor to Incur costs not contemplated by
this Lease, the exact amount of which will be extremely difficult to ascertain.
Such costs include, but are not limited to, processing and accounting charges,
and late charges which may be imposed upon Lessor by any Lender. Accordingly, if
any Rent shall not be received by Lessor within 5 days after such amount shall
be due, then, without any requirement for notice to Lessee, Lessee shall
immediately pay to Lessor a one-time late charge equal to 10% of each such
overdue amount or $100, whichever is greater. The parties hereby agree that such
late charge represents a fair and reasonable estimate of the costs Lessor will
incur by reason of such late payment. Acceptance of such late charge by Lessor
shall in no event constitute a waiver of Lessee’s Default or Breach with respect
to such overdue amount, nor prevent the exercise of any of the other rights and
remedies granted hereunder. In the event that a late charge is payable
hereunder, whether or not collected, for 3 consecutive installments of Base
Rent, then notwithstanding any provision of this Lease to the contrary, Base
Rent shall, at Lessor’s option, become due and payable quarterly in advance.

 

13.5                         Interest.  Any monetary payment due Lessor
hereunder, other than late charges, not received by Lessor, when due shall bear
interest from the 31st day after it was due. The interest (“Interest”) charged
shall be computed at the rate of 10% per annum but shall not exceed the maximum
rate allowed by law. Interest is payable in addition to the potential late
charge provided for in Paragraph 13.4.

 

13.6                         Breach by Lessor.

 

(a)        Notice of Breach. Lessor shall not be deemed in breach of this Lease
unless Lessor fails within a reasonable time to perform an obligation required
to be performed by Lessor. For purposes of this Paragraph, a reasonable time
shall in no event be less than 30 days after receipt by Lessor, and any Lender
whose name and address shall have been furnished Lessee in writing for such
purpose, of written notice specifying wherein such obligation of Lessor has not
been performed; provided, however, that if the nature of Lessor’s obligation is
such that more than 30 days are reasonably required for its performance, then
Lessor shall not be in breach if performance is commenced within such 30 day
period and thereafter diligently pursued to completion.

 

(b)        Performance by Lessee on Behalf of Lessor. In the event that neither
Lessor nor Lender cures said breach within 30 days after receipt of said notice,
or if having commenced said cure they do not diligently pursue it to completion,
then Lessee may elect to cure said breach at Lessee’s expense and offset from
Rent the actual and reasonable cost to perform such cure, provided however, that
such offset shall not exceed an amount equal to the greater of one month’s Base
Rent or the Security Deposit, reserving Lessee’s right to seek reimbursement
from Lessor for any such expense in excess of such offset. Lessee shall document
the cost of said cure and supply said documentation to Lessor.

 

14.                                   Condemnation. If the Premises or any
portion thereof are taken under the power of eminent domain or sold under the
threat of the exercise of said power (collectively “Condemnation”), this Lease
shall terminate as to the part taken as of the date the condemning authority
takes title or possession, whichever first occurs. If more than 10% of the
rentable floor area of the Premises, or more than 25% of Lessee’s Reserved
Parking Spaces, if any, are taken by Condemnation, Lessee may, at Lessee’s
option, to be exercised in writing within 10 days after Lessor shall have given
Lessee written notice of such taking (or in the absence of such notice, within
10 days after the condemning authority shall have taken possession) terminate
this Lease as of the date the condemning authority takes such possession. If
Lessee does not terminate this Lease in accordance with the foregoing, this
Lease shall remain in full force and effect as to the portion of the Premises
remaining, except that the Base Rent shall be reduced in proportion to the
reduction in utility of the Premises caused by such Condemnation. Condemnation
awards and/or payments shall be the property of Lessor, whether such award shall
be made as compensation for diminution in value of the leasehold, the value of
the part taken, or for severance damages; provided, however, that Lessee shall
be entitled to any compensation paid by the condemnor for Lessee’s relocation
expenses, loss of business goodwill and/or Trade Fixtures, without regard to
whether or not this Lease is terminated pursuant to the provisions of this
Paragraph. All Alterations and Utility Installations made to the Premises by
Lessee, for purposes of Condemnation only, shall be considered the property of
the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor. In the event that this Lease is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.

 

15.                              Brokerage Fees.

 

              15.1                              Additional Commission. In
addition to the payments owed pursuant to Paragraph 1.10 above, and unless
Lessor and the Brokers otherwise agree in writing, Lessor agrees that: (a) if
Lessee exercises any Option, (b) if Lessee or anyone affiliated with Lessee
acquires from Lessor any rights to the Premises or other premises owned by
Lessor and located within the Project, (c) if Lessee remains in possession of
the Premises, with the consent of Lessor, after the expiration of this Lease, In
which Lessee’s Broker was actively involved in, or (d) if Base Rent is
Increased, whether by agreement or operation of an escalation clause herein,
then, Lessor shall pay Brokers a fee in accordance with the fee schedule of the
Brokers in effect at the time the Lease was executed.

 

15.2                      Assumption of Obligations. Any buyer or transferee of
Lessor’s interest in this Lease shall be deemed to have assumed Lessor’s
obligation hereunder. Brokers shall be third party beneficiaries of the
provisions of Paragraphs 1.10, 15, 22 and 31. If Lessor fails to pay to Brokers
any amounts due as and for brokerage fees pertaining to this Lease when due,
then such amounts shall accrue Interest. In addition, if Lessor fails to pay any
amounts to Lessee’s Broker when due, Lessee’s Broker may send written notice to
Lessor and Lessee of such failure and if Lessor fails to pay such amounts within
10 days after said notice, Lessee shall pay said monies to its Broker and offset
such amounts against Rent. In addition, Lessee’s Broker shall be deemed to be a
third party beneficiary of any commission agreement entered into by and/or
between Lessor and Lessor’s Broker for the limited purpose of collecting any
brokerage fee owed.

 

15.3                      Representations and indemnities of Broker
Relationships. Lessee and Lessor each represent and warrant to the other that it
has had no dealings with any person, firm, broker or finder (other than the
Brokers, if any) in connection with this Lease, and that no one other than said
named Brokers is entitled to any commission or finder’s fee in connection
herewith. Lessee and Lessor do each hereby agree to indemnify, protect, defend
and hold the other harmless from and against liability for compensation or
charges which may be claimed by any such unnamed broker, finder or other similar
party by reason of any dealings or actions of the indemnifying Party, including
any costs, expenses, attorneys’ fees reasonably incurred with respect thereto.

 

16.                              Estoppel Certificates.

 

(a) Each Party (as “Responding Party”) shall within 10 days after written notice
from the other Party (the “Requesting Party”) execute, acknowledge and deliver
to the Requesting Party a statement in writing in form similar to the then most
current “Estoppel Certificate” form published by the AIRCommercial Real Estate
Association, plus such additional information, confirmation and/or statements as
may be reasonably requested by the Requesting Party.

 

(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party,
(ii) there are no uncured defaults in the Requesting Party’s performance, and
(iii) if Lessor is the Requesting Party, not more than one month’s rent has been
paid in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate. In
addition. Lessee acknowledges that any failure on its part to provide such an
Estoppel Certificate will expose Lessor to risks and potentially cause Lessor to
incur costs not contemplated by this Lease, the extent of which will be
extremely difficult to ascertain. Accordingly, should the Lessee fail to execute
and/or deliver a requested Estoppel Certificate in a timely fashion the monthly
Base Rent shall be automatically increased, without any requirement for notice
to Lessee, by an amount equal to 10% of the then existing Base Rent or $100,
whichever is greater for remainder of the Lease. The Parties agree that such
increase in Base Rent represents fair and reasonable compensation for the
additional risk/costs that Lessor will incur by reason of Lessee’s failure to
provide the

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

10

--------------------------------------------------------------------------------


 

Estoppel Certificate. Such increase in Base Rent shall in no event constitute a
waiver of Lessee’s Default or Breach with respect to the failure to provide the
Estoppel Certificate nor prevent the exercise of any of the other rights and
remedies granted hereunder.

 

(c)         If Lessor desires to finance, refinance, or sell the Premises, or
any part thereof, Lessee and all Guarantors shall within 10 days after written
notice from Lessor deliver to any potential lender or purchaser designated by
Lessor such financial statements as may be reasonably required by such lender or
purchaser, Including but not limited to Lessee’s financial statements for the
past 3 years. All such financial statements shall be received by Lessor and such
lender or purchaser in confidence and shall be used only for the purposes herein
set forth.

 

17.                                         Definition of Lessor. The term
“Lessor” as used herein shall mean the owner or owners at the time in question
of the fee title to the Premises, or, if this is a sublease, of the Lessee’s
interest in the prior lease. In the event of a transfer of Lessor’s title or
interest in the Premises or this Lease, Lessor shall deliver to the transferee
or assignee (in cash or by credit) any unused Security Deposit held by Lessor.
Upon such transfer or assignment and delivery of the Security Deposit, as
aforesaid, the prior Lessor shall be relieved of all liability with respect to
the obligations and/or covenants under this Lease thereafter to be performed by
the Lessor. Subject to the foregoing, the obligations and/or covenants in this
Lease to be performed by the Lessor shall be binding only upon the Lessor as
hereinabove defined.

 

18.                              Severability. The invalidity of any provision
of this Lease, as determined by a court of competent jurisdiction, shall in no
way affect the validity of any other provision hereof.

 

19.                              Days. Unless otherwise specifically indicated
to the contrary, the word “days” as used in this Lease shall mean and refer to
calendar days.

 

20.                              Limitation on Liability.  The obligations of
Lessor under this Lease shall not constitute personal obligations of Lessor or
its partners, members, directors, officers or shareholders, and Lessee shall
look to the Project, and to no other assets of Lessor, for the satisfaction of
any liability of Lessor with respect to this Lease, and shall not seek recourse
against Lessor’s partners, members, directors, officers or shareholders, or any
of their personal assets for such satisfaction.

 

21.                              Time of Essence. Time is of the essence with
respect to the performance of all obligations to be performed or observed by the
Parties under this Lease.

 

22.                              No Prior or Other Agreements; Broker
Disclaimer. This Lease contains all agreements between the Parties with respect
to any matter mentioned herein, and no other prior or contemporaneous agreement
or understanding shall be effective. Lessor and Lessee each represents and
warrants to the Brokers that it has made, and is relying solely upon, its own
investigation as to the nature, quality, character and financial responsibility
of the other Party to this Lease and as to the use, nature, quality and
character of the Premises. Brokers have no responsibility with respect thereto
or with respect to any default or breach hereof by either Party.

 

23.                              Notices.

 

23.1           Notice Requirements. All notices required or permitted by this
Lease or applicable law shall be in writing and may be delivered in person (by
hand or by courier) or may be sent by regular, certified or registered mail or
U.S. Postal Service Express Mail, with postage prepaid, or by facsimile
transmission, and shall be deemed sufficiently given if served in a manner
specified in this Paragraph 23. The addresses noted adjacent to a Party’s
signature on this Lease shall be that Party’s address for delivery or mailing of
notices. Either Party may by written notice to the other specify a different
address for notice, except that upon Lessee’s taking possession of the Premises,
the Premises shall constitute Lessee’s address for notice. A copy of all notices
to Lessor shall be concurrently transmitted to such party or parties at such
addresses as Lessor may from time to time hereafter designate in writing.

 

23.2           Date of Notice. Any notice sent by registered or certified mail,
return receipt requested, shall be deemed given on the date of delivery shown on
the receipt card, or if no delivery date is shown, the postmark thereon. If sent
by regular mail the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantees next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.

 

24.                              Waivers.

 

(a)                                   No waiver by Lessor of the Default or
Breach of any term, covenant or condition hereof by Lessee, shall be deemed a
waiver of any other term, covenant or condition hereof, or of any subsequent
Default or Breach by Lessee of the same or of any other term, covenant or
condition hereof.  Lessor’s consent to, or approval of, any act shall not be
deemed to render unnecessary the obtaining of Lessor’s consent to, or approval
of, any subsequent or similar act by Lessee, or be construed as the basis of an
estoppel to enforce the provision or provisions of this Lease requiring such
consent.

 

(b)                                   The acceptance of Rent by Lessor shall not
be a waiver of any Default or Breach by Lessee. Any payment by Lessee may be
accepted by Lessor on account of moneys or damages due Lessor, notwithstanding
any qualifying statements or conditions made by Lessee in connection therewith,
which such statements and/or conditions shall be of no force or effect
whatsoever unless specifically agreed to in writing by Lessor at or before the
time of deposit of such payment.

 

(c)                                    THE PARTIES AGREE THAT THE TERMS OF THIS
LEASE SHALL GOVERN WITH REGARD TO ALL MATTERS RELATED THERETO AND HEREBY WAIVE
THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE
IS INCONSISTENT WITH THIS LEASE.

 

25.                              Disclosures Regarding The Nature of a Real
Estate Agency Relationship.

 

(a)                                 When entering into a discussion with a real
estate agent regarding a real estate transaction, a Lessor or Lessee should from
the outset understand what type of agency relationship or representation it has
with the agent or agents in the transaction. Lessor and Lessee acknowledge being
advised by the Brokers in this transaction, as follows:

 

                                           (i)                                              
Lessor’s Agent. A Lessor’s agent under a listing agreement with the Lessor acts
as the agent for the Lessor only. A Lessor’s agent or subagent has the following
affirmative obligations: To the Lessor: A fiduciary duty of utmost
care, Integrity, honesty, and loyalty in dealings with the Lessor. To the Lessee
and the Lessor: a. Diligent exercise of reasonable skills and care in
performance of the agent’s duties. b. A duty of honest and fair dealing and good
faith. c. A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.

 

(ii)                              Lessee’s Agent. An agent can agree to act as
agent for the Lessee only. In these situations, the agent is not the Lessor’s
agent, even if by agreement the agent may receive compensation for services
rendered, either in full or in part from the Lessor. An agent acting only for a
Lessee has the following affirmative obligations. To the Lessee: A fiduciary
duty of utmost care, integrity, honesty, and loyalty in dealings with the
Lessee. To the Lessee and the Lessor: a. Diligent exercise of reasonable skills
and care in performance of the agent’s duties. b. A duty of honest and fair
dealing and good faith. c. A duty to disclose all facts known to the agent
materially affecting the value or desirability of the property that are not
known to, or within the diligent attention and observation of, the Parties. An
agent is not obligated to reveal to either Party any confidential information
obtained from the other Party which does not involve the affirmative duties set
forth above.

 

(iii)                          Agent Representing Both Lessor and Lessee. A real
estate agent, either acting directly or through one or more associate licenses,
can legally be the agent of both the Lessor and the Lessee in a transaction, but
only with the knowledge and consent of both the Lessor and the Lessee. In a dual
agency situation, the agent has the following affirmative obligations to both
the Lessor and the Lessee: a. A fiduciary duty of utmost care, integrity,
honesty and loyalty in the dealings with either Lesser or the Lessee. b. Other
duties to the Lessor and the Lessee as stated above in subparagraphs (i) or
(ii). In representing both Lessor and Lessee, the agent may not without the
express permission of the respective Party, disclose to the other Party that the
Lessor will accept rent in an amount less than that indicated in the listing or
that the Lessee is willing to pay a higher rent than that offered. The above
duties of the agent in a real estate transaction do not relieve a Lessor or
Lessee from the responsibility to protect their own interests. Lessor and Lessee
should carefully read all agreements to assure that they adequately express
their understanding of the transaction. A real estate agent is a person
qualified to advise about real estate. If legal or tax advise is desired,
consult a competent professional.

 

(b)                                 Brokers have no responsibility with respect
to any default or breach hereof by either Party. The Parties agree that no
lawsuit or other legal proceeding involving any breach of duty, error or
omission relating to this Lease may be brought against Broker more than one year
after the Start Date and that the liability (including court costs and
attorneys’ fees), of any Broker with respect to any such lawsuit and/or legal
proceeding shall not exceed the fee received by such Broker pursuant to this
Lease; provided, however, that the foregoing limitation on each Broker’s
liability shall not be applicable to any gross negligence or willful misconduct
of such Broker.

 

(c)                                  Lessor and Lessee agree to identify to
Brokers as “Confidential” any communication or information given Brokers that is
considered by such Party to be confidential.

 

26.                              No Right To Holdover. Lessee has no right to
retain possession of the Premises or any part thereof beyond the expiration or
termination of this Lease. In the event that Lessee holds over, then the Base
Rent shall be increased to 150% of the Base Rent applicable immediately
preceding the expiration or termination. Nothing contained herein shall be
construed as consent by Lessor to any holding over by Lessee.

 

27.                              Cumulative Remedies. No remedy or election
hereunder shall be deemed exclusive but shall, wherever possible, be cumulative
with all other remedies at law or in equity.

 

28.                              Covenants and Conditions: Construction of
Agreement. All provisions of this Lease to be observed or performed by Lessee
are both covenants and conditions.  In construing this Lease, all headings and
titles are for the convenience of the Parties only and shall not be considered a

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

11

--------------------------------------------------------------------------------


 

part of this Lease.  Whenever required by the context, the singular shall
include the plural and vice versa.  This Lease shall not be construed as if
prepared by one of the Parties, but rather according to its fair meaning as a
whole, as if both Parties had prepared it.

 

29.                                Binding Effect; Choice of Law. This Lease
shall be binding upon the Parties, their personal representatives, successors
and assigns and be governed by the laws of the State in which the Premises are
located. Any litigation between the Parties hereto concerning this Lease shall
be initiated in the county in which the Premises are located.

 

30.                                Subordination; Attornment; Non-Disturbance.

 

30.1                           Subordination. This Lease and any Option granted
hereby shall be subject and subordinate to any ground lease, mortgage, deed of
trust, or other hypothecation or security device (collectively, “Security
Device”), now or hereafter placed upon the Premises, to any and all advances
made on the security thereof, and to all renewals, modifications, and extensions
thereof. Lessee agrees that the holders of any such Security Devices (in this
Lease together referred to as “Lender”) shall have no liability or obligation to
perform any of the obligations of Lessor under this Lease. Any Lender may elect
to have this Lease and/or any Option granted hereby superior to the lien of its
Security Device by giving written notice thereof to Lessee, whereupon this Lease
and such Options shall be deemed prior to such Security Device, notwithstanding
the relative dates of the documentation or recordation thereof.

 

30.2                           Attornment. In the event that Lessor transfers
title to the Premises, or the Premises are acquired by another upon the
foreclosure or termination of a Security Device to which this Lease is
subordinated (i) Lessee shall, subject to the non-disturbance provisions of
Paragraph 30.3, attorn to such new owner, and upon request, enter into a new
lease, containing all of the terms and provisions of this Lease, with such new
owner for the remainder of the term hereof, or, at the election of the new
owner, this Lease will automatically become a new lease between Lessee and such
new owner, and (ii) Lessor shall thereafter be relieved of any further
obligations hereunder and such new owner shall assume all of Lessor’s
obligations, except that such new owner shall not: (a) be liable for any act or
omission of any prior lessor or with respect to events occurring prior to
acquisition of ownership; (b) be subject to any offsets or defenses which Lessee
might have against any prior lessor, (c) be bound by prepayment of more than one
month’s rent, or (d) be liable for the return of any security deposit paid to
any prior lessor which was not paid or credited to such new owner.

 

30.3                           Non-Disturbance. With respect to Security Devices
entered into by Lessor after the execution of this Lease, Lessee’s subordination
of this Lease shall be subject to receiving a commercially reasonable
non-disturbance agreement (a “Non-Disturbance Agreement”) from the Lender which
Non-Disturbance Agreement provides that Lessee’s possession of the Premises, and
this Lease, including any options to extend the term hereof, will not be
disturbed so long as Lessee is not in Breach hereof and attorns to the record
owner of the Premises. Further, within 60 days after the execution of this
Lease, Lessor shall, if requested by Lessee, use its commercially reasonable
efforts to obtain a Non-Disturbance Agreement from the holder of any
pre-existing Security Device which is secured by the Premises. In the event that
Lessor is unable to provide the Non-Disturbance Agreement within said 60 days,
then Lessee may, at Lessee’s option, directly contact Lender and attempt to
negotiate for the execution and delivery of a Non-Disturbance Agreement.

 

30.4                           Self-Executing. The agreements contained in this
Paragraph 30 shall be effective without the execution of any further documents;
provided, however, that, upon written request from Lessor or a Lender in
connection with a sale, financing or refinancing of the Premises, Lessee and
Lessor shall execute such further writings as may be reasonably required to
separately document any subordination, attornment and/or Non-Disturbance
Agreement provided for herein.

 

31.                                Attorneys’ Fees. If any Party or Broker
brings an action or proceeding involving the Premises whether founded in tort,
contract or equity, or to declare rights hereunder, the Prevailing Party (as
hereafter defined) in any such proceeding, action, or appeal thereon, shall be
entitled to reasonable attorneys’ fees. Such fees may be awarded in the same
suit or recovered in a separate suit, whether or not such action or proceeding
is pursued to decision or judgment. The term, “Prevailing Party” shall include,
without limitation, a Party or Broker who substantially obtains or defeats the
relief sought, as the case may be, whether by compromise, settlement, judgment,
or the abandonment by the other Party or Broker of its claim or defense. The
attorneys’ fees award shall not be computed in accordance with any court fee
schedule, but shall be such as to fully reimburse all attorneys’ fees reasonably
incurred. In addition, Lessor shall be entitled to attorneys’ fees, costs and
expenses incurred in the preparation and service of notices of Default and
consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such Default or resulting Breach ($200
is a reasonable minimum per occurrence for such services and consultation).

 

32.                                Lessor’s Access; Showing Premises; Repairs.
Lessor and Lessor’s agents shall have the right to enter the Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable prior notice for the purpose of showing the same to prospective
purchasers, lenders, or tenants, and making such alterations, repairs,
improvements or additions to the Premises as Lessor may deem necessary or
desirable and the erecting, using and maintaining of utilities, services, pipes
and conduits through the Premises and/or other premises as long as there is no
material adverse effect on Lessee’s use of the Premises. All such activities
shall be without abatement of rent or liability to Lessee.

 

33.                                Auctions. Lessee shall not conduct, nor
permit to be conducted, any auction upon the Premises without Lessor’s prior
written consent. Lessor shall not be obligated to exercise any standard of
reasonableness in determining whether to permit an auction.

 

34.                                Signs. Lessor may place on the Premises
ordinary “For Sale” signs at any time and ordinary “For Lease” signs during the
last 6 months of the term hereof. Lessor may not place any sign on the exterior
of the Building that covers any of the windows of the Premises. Except for
ordinary “For Sublease” signs which may be placed only on the Premises, Lessee
shall not place any sign upon the Project without Lessor’s prior written
consent. All signs must comply with all Applicable Requirements. Lessee shall
have the right, at Lessee’s sole expense, to place one signage on the Building’s
parapet and on any monument in a location and configuration to be mutually
agreed upon.

 

35.                                Termination; Merger. Unless specifically
stated otherwise in writing by Lessor, the voluntary or other surrender of this
Lease by Lessee, the mutual termination or cancellation hereof, or a termination
hereof by Lessor for Breach by Lessee, shall automatically terminate any
sublease or lesser estate in the Premises; provided, however, that Lessor may
elect to continue any one or all existing subtenancies. Lessor’s failure within
10 days following any such event to elect to the contrary by written notice to
the holder of any such lesser interest, shall constitute Lessor’s election to
have such event constitute the termination of such interest.

 

36.                                Consents. Except as otherwise provided
herein, wherever in this Lease the consent of a Party is required to an act by
or for the other Party, such consent shall not be unreasonably withheld or
delayed. Lessor’s actual reasonable costs and expenses (including but not
limited to architects’, attorneys’, engineers’ and other consultants’ fees)
incurred in the consideration of, or response to, a request by Lessee for any
Lessor consent, including but not limited to consents to an assignment, a
subletting or the presence or use of a Hazardous Substance, shall be paid by
Lessee upon receipt of an invoice and supporting documentation therefor.
Lessor’s consent to any act, assignment or subletting shall not constitute an
acknowledgment that no Default or Breach by Lessee of this Lease exists, nor
shall such consent be deemed a waiver of any then existing Default or Breach,
except as may be otherwise specifically stated in writing by Lessor at the time
of such consent. The failure to specify herein any particular condition to
Lessor’s consent shall not preclude the imposition by Lessor at the time of
consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within 10 business days following such request.

 

37.         Guarantor.

 

37.1       Execution. The Guarantors, if any, shall each execute a guaranty in
the form most recently published by the AIR Commercial Real Estate Association.

 

37.2      Default.   It shall constitute a Default of the Lessee if any
Guarantor fails or refuses, upon request to provide: (a) evidence of the
execution of the guaranty, including the authority of the party signing on
Guarantor’s behalf to obligate Guarantor, and in the case of a corporate
Guarantor, a certified copy of a resolution of its board of directors
authorizing the making of such guaranty, (b) current financial statements,
(c) an Estoppel Certificate, or (d) written confirmation that the guaranty is
still in effect.

 

38.                              Quiet Possession. Subject to payment by Lessee
of the Rent and performance of all of the covenants, conditions and provisions
on Lessee’s part to be observed and performed under this Lease, Lessee shall
have quiet possession and quiet enjoyment of the Premises during the term
hereof.

 

39.                              Options. If Lessee is granted any Option, as
defined below, then the following provisions shall apply.

 

39.1                       Definition. “Option” shall mean: (a) the right to
extend or reduce the term of or renew this Lease or to extend or reduce the term
of or renew any lease that Lessee has on other property of Lessor; (b) the right
of first refusal or first offer to lease either the Premises or other property
of Lessor; (c) the right to purchase, the right of first offer to purchase or
the right of first refusal to purchase the Premises or other property of Lessor.

 

39.2                       Options Personal To Original Lessee. Any Option
granted to Lessee in this Lease is personal to the original Lessee, and cannot
be assigned or exercised by anyone other than said original Lessee and only
while the original Lessee is in full possession of the Premises and, if
requested by Lessor, with Lessee certifying that Lessee has no intention of
thereafter assigning or subletting.

 

39.3                       Multiple Options. In the event that Lessee has any
multiple Options to extend or renew this Lease, a later Option cannot be
exercised unless the prior Options have been validly exercised.

 

39.4                       Effect of Default on Options.

 

(a) Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

12

--------------------------------------------------------------------------------


 

continuing until said Default is cured, (ii) during the period of time any Rent
is unpaid (without regard to whether notice thereof is given Lessee),
(iii) during the time Lessee is in Breach of this Lease, or (iv) in the event
that Lessee has been given 3 or more notices of separate Default, whether or not
the Defaults are cured, during the 12 month period immediately preceding the
exercise of the Option.

 

(b)                               The period of time within which an Option may
be exercised shall not be extended or enlarged by reason of Lessee’s inability
to exercise an Option because of the provisions of Paragraph 39.4(a).

 

(c)                                An Option shall terminate and be of no
further force or effect, notwithstanding Lessee’s due and timely exercise of the
Option, if, after such exercise and prior to the commencement of the extended
term or completion of the purchase, (i) Lessee fails to pay Rent for a period of
30 days after such Rent becomes due (without any necessity of Lessor to give
notice thereof), or (ii) if Lessee commits a Breach of this Lease.

 

40.                            Security Measures. Lessee hereby acknowledges
that the Rent payable to Lessor hereunder does not include the cost of guard
service or other security measures, and that Lessor shall have no obligation
whatsoever to provide same. Lessee assumes all responsibility for the protection
of the Premises, Lessee, its agents and invitees and their property from the
acts of third parties. In the event, however, that Lessor should elect to
provide security services, then the cost thereof shall be an Operating Expense.

 

41.                            Reservations.

 

(a)     Lessor reserves the right: (i) to grant, without the consent or joinder
of Lessee, such easements, rights and dedications that Lessor deems necessary,
(ii) to cause the recordation of parcel maps and restrictions, (iii) to create
and/or install new utility raceways, so long as such easements, rights,
dedications, maps, restrictions, and utility raceways do not unreasonably
interfere with the use of the Premises by Lessee. Lessor may also: change the
name, address or title of the Building or Project upon at least 90 days prior
written notice; provide and install, at Lessee’s expense. Building standard
graphics on the door of the Premises and such portions of the Common Areas as
Lessor shall reasonably deem appropriate; grant to any lessee the exclusive
right to conduct any business as long as such exclusive right does not conflict
with any rights expressly given herein; and to place such signs, notices or
displays as Lessor reasonably deems necessary or advisable upon the roof,
exterior of the Building or the Project or on signs in the Common Areas. Lessee
agrees to sign any documents reasonably requested by Lessor to effectuate such
rights. The obstruction of Lessee’s view, air, or light by any structure erected
in the vicinity of the Building, whether by Lessor or third parties, shall in no
way affect this Lease or impose any liability upon Lessor.

 

(b)     Lessor also reserves the right to move Lessee to other space of
comparable size in the Building or Project. Lessor must provide at least 45 days
prior written notice of such move, and the new space must contain improvements
of comparable quality to those contained within the Premises. Lessor shall pay
the reasonable out of pocket costs that Lessee incurs with regard to such
relocation, including the expenses of moving and necessary stationary revision
costs. In no event however, shall Lessor be required to pay an amount in excess
of two months Base Rent. Lessee may not be relocated more than once during the
term of this Lease.

 

(c)      Lessee shall not: (i) use a representation (photographic or otherwise)
of the Building or Project or their name(s) in connection with Lessee’s
business; or (ii) surfer or permit anyone, except in emergency, to go upon the
roof of the Building.

 

42.                            Performance Under Protest. If at any time a
dispute shall arise as to any amount or sum of money to be paid by one Party to
the other under the provisions hereof, the Party against whom the obligation to
pay the money is asserted shall have the right to make payment “under protest”
and such payment shall not be regarded as a voluntary payment and there shall
survive the right on the part of said Party to institute suit for recovery of
such sum. If it shall be adjudged that there was no legal obligation on the part
of said Party to pay such sum or any part thereof, said Party shall be entitled
to recover such sum or so much thereof as it was not legally required to pay. A
Party who does not initiate suit for the recovery of sums paid “under protest”
within 6 months shall be deemed to have waived its right to protest such
payment.

 

43.                            Authority; Multiple Parties; Execution

 

(a)                                 If either Party hereto is a corporation,
trust, limited liability company, partnership, or similar entity, each
individual executing this Lease on behalf of such entity represents and warrants
that he or she is duly authorized to execute and deliver this Lease on its
behalf. Each Party shall, within 30 days after request, deliver to the other
Party satisfactory evidence of such authority.

 

(b)                               If this Lease is executed by more than one
person or entity as “Lessee”, each such person or entity shall be jointly and
severally liable hereunder. It is agreed that any one of the named Lessees shall
be empowered to execute any amendment to this Lease, or other document ancillary
thereto and bind all of the named Lessees, and Lessor may rely on the same as if
all of the named Lessees had executed such document.

 

(c)                                This Lease may be executed by the Parties in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

44.                            Conflict. Any conflict between the printed
provisions of this Lease and the typewritten or handwritten provisions shall be
controlled by the typewritten or handwritten provisions.

 

45.                            Offer. Preparation of this Lease by either party
or their agent and submission of same to the other Party shall not be deemed an
offer to lease to the other Party. This Lease is not intended to be binding
until executed and delivered by all Parties hereto.

 

46.                            Amendments. This Lease may be modified only in
writing, signed by the Parties in interest at the time of the modification. As
long as they do not materially change Lessee’s obligations hereunder, Lessee
agrees to make such reasonable nonmonetary modifications to this Lease as may be
reasonably required by a Lender in connection with the obtaining of normal
financing or refinancing of the Premises.

 

47.                            Waiver of Jury Trial. THE PARTIES HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING
THE PROPERTY OR ARISING OUT OF THIS AGREEMENT.

 

48.                            Arbitration of Disputes. An Addendum requiring
the Arbitration of all disputes between the Parties and/or Brokers arising out
of this Lease o is x is not attached to this Lease.

 

49.                            Accessibility; Americans with Disabilities Act.

 

(a)                                The Premises: x have not undergone an
inspection by a Certified Access Specialist (CASp). o have undergone an
inspection by a Certified Access Specialist (CASp) and it was determined that
the Premises met all applicable construction-related accessibility standards
pursuant to California Civil Code §55.51 et seq. o have undergone an Inspection
by a Certified Access Specialist (CASp) and it was determined that the Premises
did not meet all applicable construction-related accessibility standards
pursuant to California Civil Code §55.51 et seq.

 

(b)                                Since compliance with the Americans with
Disabilities Act (ADA) is dependent upon Lessee’s specific use of the Premises,
Lessor makes no warranty or representation as to whether or not the Premises
comply with ADA or any similar legislation. In the event that Lessee’s use of
the Premises requires modifications or additions to the Premises in order to be
in ADA compliance, Lessee agrees to make any such necessary modifications and/or
additions at Lessee’s expense.

 

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

 

1.                                    SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND
TAX CONSEQUENCES OF THIS LEASE.

 

2.                                    RETAIN APPROPRIATE CONSULTANTS TO REVIEW
AND INVESTIGATE THE CONDITION OF THE PREMISES, SAID INVESTIGATION SHOULD INCLUDE
BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING
AND SIZE OF THE PREMISES, THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF
AND OPERATING SYSTEMS, COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND
THE SUITABILITY OF THE PREMISES FOR LESSEE’S INTENDED USE.

 

WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.

 

The parties hereto have executed this Lease at the place and on the dates
specified above their, respective signatures.

 

Executed at:

Monrovia, CA

 

Executed at:

Monrovia, CA

On:

September   , 2015

 

On:

September October 7, 2015

 

 

 

By LESSOR:

 

By LESSEE:

 

 

 

MONROVIA TECHNOLOGY CAMPUS LLC

 

AEROVIRONMENT, INC.

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

13

--------------------------------------------------------------------------------


 

By:

/s/ Blaine P. Fetter

 

By:

/s/ Cathleen S. Cline

Name Printed:

Blaine P. Fetter

 

Name Printed:

Cathleen S. Cline

Title:

Principal

 

Title:

SVP Administration

 

 

 

By:

 

 

By:

 

Name Printed:

 

 

Name Printed:

 

Title:

 

 

Title:

 

Address:

602 E. Huntington Drive, Ste D

 

Address:

900 Enchanted Way

Monrovia, CA 91016

 

Simi Valley, CA 93065

 

 

 

Telephone:

(626) 305-5530

 

Telephone:

(626) 357-9983

Facsimile:

(626) 305-5541

 

Facsimile:

(626) 359-9628

Email:

 

 

Email:

 

Email:

 

 

Email:

 

Federal ID No.

 

 

Federal ID No.

 

 

 

LESSOR’S BROKER:

 

LESSEE’S BROKER:

 

 

 

 

 

 

Attn:

 

 

Attn:

 

Address:

 

 

Address:

 

 

 

 

 

 

 

Telephone:(      )

 

 

Telephone:(    )

 

Facsimile:(    )

 

 

Facsimile:(    )

 

Email:

 

 

Email:

 

Broker/Agent BRE License #:

 

 

Broker/Agent BRE License #:

 

 

 

 

 

 

 

 

NOTICE: Those forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 500 N Brand Blvd,
Suite 900, Glendale, CA 91203.

Telephone No. (213) 687-8777. Fax No.: (213) 687-8616.

 

©Copyright 1999-ByAIR Commercial Real Estate Association.

All rights reserved.

No part of these works may be reproduced in any form without permission in
writing.

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

14

--------------------------------------------------------------------------------


 

ADDENDUM TO LEASE

 

The following additional provisions (this “Addendum”) are incorporated into the
Lease dated September 24, 2015 by and between MONROVIA TECHNOLOGY CAMPUS LLC
(“Lessor”) and AEROVIRONMENT, INC. (“Lessee”) (the “Lease”). In the event of any
conflict or inconsistency between the terms of this Addendum and the terms of
the Lease, the terms of this Addendum shall control.

 

50.                              RENT SCHEDULE.  Monthly Base Rent shall be as
follows (to be verified based on final agreed upon square footage):

 

7/1/16-6/30/17

 

$83,564.00/month

 

($2.35 /RSF FSG)

 

7/1/17-6/30/18

 

$86,071.00/month

 

($2.42 /RSF FSG)

 

7/1/18-6/30/19

 

$88,653.00/month

 

($2.49 /RSF FSG)

 

7/1/19-6/30/20

 

$91,313.00/month

 

($2.57 /RSF FSG)

 

7/1/20-6/30/21

 

$94,052.00/month

 

($2.64 /RSF FSG)

 

7/1/21-6/30/22

 

$96,874.00/month

 

($2.72 /RSF FSG)

 

7/1/22-6/30/23

 

$99,780.00/month

 

($2.81 /RSF FSG)

 

7/1/23-6/30/24

 

$102,773.00/month

 

($2.89 /RSF FSG)

 

 

51.                              OCCUPANCY COSTS.  Lessee shall be entitled to
audit the Building’s Occupancy Costs at any time during the term of the Lease
using any reputable real estate brokerage firm, which regularly provides such
services, or any reputable accounting firm. Lessor shall guarantee that Lessee’s
proportionate share of Occupancy Costs shall not increase by more than five
percent (5%) per year. In addition, Lessee shall not be charged for any overage
in electricity, 24 hours a day, or HVAC usage during Normal Business Hours as
defined herein. Lessee shall not be charged for excessive Occupancy Costs
incurred by other tenants of the Building. There shall be a $0.22 /RSF cap on
electrical consumption. Lessee shall be billed for any overage.

 

Base/Comparison Year Adjustments. If the Building/Project is not at least
ninety-five percent (95%) occupied during all or any portion of the Base Year or
any Comparison Year, Lessor shall make an appropriate adjustment in accordance
with industry standards and generally accepted accounting principles,
consistently applied, to the Building/Project Operating Costs for such year to
determine what the Building/Project Operating Costs would have been for such
year if the Building/Project had been ninety-five percent (95%) occupied. Such
gross up adjustments shall be made by Landlord by increasing those costs
included in the Building/Project Operating Costs which, according to industry
practice but depending on the specific situation of the Building/Project, vary
based upon the level of occupancy of the Building/Project. In the event Lessor
incurs costs associated with or relating to items, categories or subcategories
of Operating Costs and/or Real Estate Taxes which were not part of Operating
Costs and/or Real Estate Taxes during Tenant’s entire Base Year, or expenses
associated with increased levels or frequency of such services for such
categories or subcategories, then

 

[SEAL]

[SEAL]

 

--------------------------------------------------------------------------------


 

Operating Costs and/or Real Estate Taxes for the Base Year shall be increased,
including being grossed up to ninety-five percent (95%) level, by such costs or
by such increased levels or frequency of services, as appropriate, as if such
items, categories or subcategories of Operating Costs and/or Real Estate Taxes
had been including in Operating Costs and/or Real Estate Taxes during the entire
Base Year. The purpose of this provision is to give an “apples to apples”
comparison from the Base Year to all Comparison Years.

 

Tenant’s Lease Compliance Audit Rights.

 

a.                                                              The payment by
Lessee of any Lessee’s Pro Rata Share of Building/Project Operating Costs and
Real Estate Taxes amount pursuant to this Lease shall not preclude Lessee from
questioning the accuracy of any statement provided by Lessor within a reasonable
timeframe.

 

b.                                                              Lessor shall
provide to Lessee in substantial detail each year the calculations performed to
determine Lessee’s Share of Operating Costs for the Building/Project Lessor
shall show the total Operating Costs by account for the Building/Project and all
adjustments corresponding to the requirements as set forth herein. Lessor shall
also provide in its calculation of Lessee’s Pro Rata Share of Building/Project
Operating Costs and Real Estate Taxes by setting forth the ratio of the Premises
rentable square feet to the Building/Project rentable square feet. Lessor shall
also provide the average Building/Project occupancy for such year.

 

c.                                                               Lessee, or its
authorized agent, shall have the right, at its own cost and expense (without
requirement that Lessee pay Lessor’s costs of complying with this provision), to
inspect and/or audit Lessor’s records each year with respect to Building/Project
Operating Costs and Real Estate Taxes, as well as all other rent payable by
Lessee pursuant to the Lease for the Base Year and any Comparison Year to ensure
the Lessor is complying with such Lease requirements. The results of such audit,
as reasonably determined by both parties, shall be binding upon Lessor and
Lessee. If such audit discloses that the amount paid by Lessee as Lessee’s Pro
Rata Share of Operating Costs and Real Estate Taxes for the Building/Project, or
of other rental amount payable pursuant to the Lease, has been overstated by
more than three percent (3%), then, in addition to immediately repaying such
overpayment and associated interest to Lessee, Lessor shall also pay the costs
incurred by Lessor in connection with such audit.

 

52.                                     RIGHT TO CANCEL.  Lessee shall have a
one-time Right to Cancel the Lease after the fourth (4th) year of the Initial
Term. To exercise said option, Lessee shall give not less than twelve (12)
months’ written notice to Lessor. Lessee shall reimburse Lessor of the
unamortized (straight-line, no interest) portion of the Brokerage Commissions
and the unamortized portion of the Tenant Improvement and Relocation Allowance.
Lessee’s reimbursement shall be payable to Landlord upon thirty (30) days of
Lessee giving notice to terminate. The termination fee is estimated to be
$759,474.00.

 

[SEAL]

[SEAL]

 

--------------------------------------------------------------------------------


 

53.                                     RIGHT OF FIRST REFUSAL.  Provided Lessee
is not in default hereunder and subject to other rights already given to third
parties to lease such space, Lessee shall have the Right of First Refusal on any
space that may become available contiguous to the Initial Premises throughout
the Lease Term. Lessee shall have ten (10) business days after written
notification of the availability of the space to exercise the Right of First
Refusal. The rental rate shall be at the then market value. If the parties
cannot agree upon Fair Market Value, the dispute shall be resolved by “baseball”
arbitration. Notwithstanding the above; in the event Lessee leases any space
within the first twelve (12) months of the initial term, the rental rate shall
be at the then rental rate Lessee is paying under the Lease, and Lessor shall
deliver the space based the same “Turn-Key” definition herein.

 

54.                                     PARKING.  Lessor shall assign ten
(10) of the 1420 parking stalls for electric vehicles at a mutually agreed upon
location in the parking area near the front entrance of the building. The power
to said designated area shall be stubbed by Lessor to a mutually agreed upon
location. Charges and equipment shall be installed by Lessee. Lessor shall
assign five (5) of the 1420 parking stalls as visitors parking spaces in in
front of the building designated as AV Visitors. The electricity used for the
ten (10) electric vehicle stalls shall be separately submetered and added to
lessee’s total electrical consumption.

 

55.                                     TENANT IMPROVEMENT ALLOWANCE.  Lessor
shall deliver the Premises “Turn Key” based on mutually accepted space plans,
working drawings and specifications design, construction, mechanical and
electrical plans including, but not limited to, IT room, to be prepared by
Lessor and approved by Lessee in a work letter. The supplemental Air
Conditioning units in Lessee’s IT room shall be included in the initial Tenant
Improvements. In addition, Lessor shall provide eight dollars ($8.00) per
rentable square foot for Lessee’s relocation related expenses (“Relocation
Allowance”). Said Relocation Allowance shall be paid to Lessee with sixty (60)
days of Lessee’s initial occupancy date of the Premises.

 

56.                                     NON-DISTURBANCE.  Lessor shall provide
Lessee with non-disturbance agreements, including a provision for funding the
Tenant Improvement Allowance and the brokerage commission, in a form acceptable
to Lessee from any ground landlords, mortgage holders or lien holders of Lessor
then in existence. Lessor shall also provide Lessee with non-disturbance
agreements including, if applicable, a provision for funding the Tenant
Improvement Allowance and the brokerage commission in a form acceptable to
Lessee and from any ground landlords, mortgage holders or lien holders of Lessor
who later come into existence at any time after Lease execution or the Renewal
Option periods, if exercised. Currently, there is no debt on the property.

 

[SEAL]

[SEAL]

 

--------------------------------------------------------------------------------


 

57.                                     SECURITY CLEARANCE OF JANITORIAL AND
MAINTENANCE PERSONNEL.  Lessor may not assign any janitorial or maintenance
personnel to work in the leased Premises until such personnel have passed all
background security checks to be conducted by or on behalf of Lessee’s Security
Department pursuant to all applicable statutory, regulatory, and contractual
requirements.

 

[SEAL]

[SEAL]

 

--------------------------------------------------------------------------------


 

[g203401ks13i001.jpg]

 

OPTION(S) TO EXTEND

 

 

STANDARD LEASE ADDENDUM

 

 

 

Dated

September 24, 2015

 

 

 

By and Between (Lessor)

MONROVIA TECHNOLOGY CAMPUS LLC

 

 

 

 

 

 

By and Between (Lessee)

AEROVIRONMENT, INC.

 

 

 

 

 

 

Address of Premises:

800 Royal Oaks Drive Monrovia, CA

 

 

91016

 

Paragraph 58

 

A. OPTION(S) TO EXTEND:

 

Lessor hereby grants to Lessee the option to extend the term of this Lease for
TWO (2) additional THIRTY-SIX (36) month period(s) commencing when the prior
term expires upon each and all of the following terms and conditions:

 

(i) In order to exercise an option to extend, Lessee must give written notice of
such election to Lessor and Lessor must receive the same at least Twelve (12)
but not more than      months prior to the date that the option period would
commence, time being of the essence. If proper notification of the exercise of
an option is not given and/or received, such option shall automatically expire.
Options (if there are more than one) may only be exercised consecutively.

 

(ii) The provisions of paragraph 39, including those relating to Lessee’s
Default set forth in paragraph 39.4 of this Lease, are conditions of this
Option.

 

(iii)  Except for the provisions of this Lease granting an option or options to
extend the term, all of the terms and conditions of this Lease except where
specifically modified by this option shall apply.

 

(iv) This Option is shall not be personal to the original Lessee, and
cannot-be-assigned or exercised by-anyone other than said original Lessee and
only while the original Lessee is in full procession of the Premises and without
the intention of thereafter assigning or subletting. may be exercised with
respect to all or any portion of space then being leased by Lessee, regardless
of the existence of sublease.

 

(v) The monthly rent for each month of the option period shall be calculated as
follows, using the method(s) indicated below: (Check Method(s) to be Used and
Fill In Appropriately)

 

o I. Cost of Living Adjustment(s) (COLA)

 

 

a.

On (Fill in COLA Dates):

 

 

 

 

 

the Base Rent shall be adjusted by the change. If any, from the Base Month
specified below, in the Consumer Price Index of the Bureau of Labor Statistics
of the U.S. Department of Labor for (select one): o CPI W (Urban Wage Earners
and Clerical Workers) or o CPI U (All Urban Consumers), for (Fill In Urban
Area):

 

All items (1982-1984 = 100), herein referred to as “CPI”.

 

b.     The monthly Base Rent payable in accordance with paragraph A.I.a. of this
Addendum shall be calculated as follows: the Base Rent set forth in paragraph
1.5 of the attached Lease, shall be multiplied by a fraction the numerator of
which shall be the CPI of the calendar month 2 months prior to the
month(s) specified in paragraph A.I.a. above during which the adjustment is to
take effect, and the denominator of which shall be the CPI of the calendar month
which is 2 months prior to (select one): o the first month of the term of this
Lease as set forth in paragraph 1.3 (“Base Month”) or o (Fill in Other “Base
Month”):

 

The sum so calculated shall constitute the new monthly Base Rent hereunder, but
in no event, shall any such new monthly Base Rent be less than the Base Rent
payable for the month immediately preceding the Base Rent adjustment.

 

c. In the event the compilation and/or publication of the CPI shall be
transferred to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation. In the event that the Parties cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitration shall be paid equally by the Parties.

 

x II. Market Rental Value Adjustment(s) (MRV)

 

 

a.

On (Fill in MRV Adjustment Date(s))

July 2019 and July 2023

 

 

the Base Rent shall be adjusted to the “Market Rental Value” of the property as
follows:

 

1) Four months prior to each Market Rental Value Adjustment Date described
above, the Parties shall attempt to agree upon what the new MRV will be on the
adjustment date. If agreement cannot be reached, within thirty days, then:

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

1

--------------------------------------------------------------------------------


 

(a) Lessor and Lessee shall immediately appoint a mutually acceptable appraiser
or broker to establish the new MRV within the next 30 days. Any associated costs
will be split equally between the Parties, or

 

(b) Both Lessor and Lessee shall each immediately make a reasonable
determination of the MRV and submit such determination, in writing, to
arbitration in accordance with the following provisions:

 

(i) Within 15 days thereafter, Lessor and Lessee shall each select an o
appraiser or x broker (“Consultant” - check one) of their choice to act as an
arbitrator. The two arbitrators so appointed shall immediately select a third
mutually acceptable Consultant to act as a third arbitrator.

 

(ii) The 3 arbitrators shall within 30 days of the appointment of the third
arbitrator reach a decision as to what the actual MRV for the Premises is, and
whether Lessor’s or Lessee’s submitted MRV is the closest thereto. The decision
of a majority of the arbitrators shall be binding on the Parties. The submitted
MRV which is determined to be the closest to the actual MRV shall thereafter be
used by the Parties.

 

(iii) If either of the Parties falls to appoint an arbitrator within the
specified 15 days, the arbitrator timely appointed by one of them shall reach a
decision on his or her own, and said decision shall be binding on the Parties.

 

(iv) The entire cost of such arbitration shall be paid by the party whose
submitted MRV is not selected, ie. the one that is NOT the closest to the actual
MRV.

 

2)—Notwithstanding the foregoing, the new MRV shall be loss than the rent
payable for the month immediately proceding the rent adjustment.

 

b.   Upon the establishment of each New Market Rental Value:

 

1) the new MRV will become the new “Base Rent” for the purpose of calculating
any further Adjustments, and

 

2) the first month of each Market Rental Value term shall become the new “Base
Month” for the purpose of calculating any further Adjustments.

 

3)  There shall be a new Base Year for each option period for the purposes of
calculating Lessee’s share of the increases in Operating Expense of the
Building.

 

o    III. Fixed Rental Adjustment(s) (FRA)

 

The Base Rent shall be increased to the following amounts on the dates set forth
below:

 

 

On (Fill in FRA Adjustment Date(s)):

 

The New Base Rent shall be:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.   NOTICE:

 

Unless specified otherwise herein, notice of any rental adjustments, other than
Fixed Rental Adjustments, shall be made as specified in paragraph 23 of the
Lease.

 

C.   BROKER’S FEE:

 

The Brokers shall be paid a Brokerage Fee for each adjustment specified above in
accordance with paragraph 15 of the Lease or if applicable, paragraph 9 of the
Sublease, if they are actively involved in the Lease renewal process.

 

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 500 N Brand Blvd,
Suite 900, Glendale, CA 91203.

Telephone No. (213) 687-8777. Fax No.: (213) 687-8616.

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

2

--------------------------------------------------------------------------------